SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2012 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem S.A. Financial Statements at December 31, 2011 and 2010 and Independent Auditors’ Report Independent Auditors’ Report on the individual and consolidated Financial Statements To the Board of Directors and Shareholders Braskem S.A. We have audited the accompanying financial statements of Braskem S.A. ("Parent Company"), which comprise the balance sheet as at December 31, 2011 and the statements of operations, comprehensive income, changes in equity and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. We have also audited the accompanying consolidated financial statements of Braskem S.A. and its subsidiaries ("Consolidated"), which comprise the consolidated balance sheet as at December 31, 2011 and the consolidated statements of operations, comprehensive income, changes in equity and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. Management’s responsibility for the financial statements Management is responsible for the preparation and fair presentation of the parent company financial statements in accordance with accounting practices adopted in Brazil, and for the consolidated financial statements in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and accounting practices adopted in Brazil, and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Brazilian and International Standards on Auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. Independent Auditors’ Report on the individual and consolidated Financial Statements An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion on the parent company financial statements In our opinion, the parent company financial statements referred to above present fairly, in all material respects, the financial position of Braskem S.A.as at December 31, 2011, and its financial performance and cash flows for the year then ended, in accordance with accounting practices adopted in Brazil. Opinion on the consolidated financial statements In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Braskem S.A. and its subsidiaries as at December 31, 2011, and their financial performance and cash flows for the year then ended, in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and accounting practices adopted in Brazil. Emphasis of matter As discussed in note 2 to these financial statements, the parent company financial statements have been prepared in accordance with accounting practices adopted in Brazil. In the case of Braskem S.A., these practices differ from IFRS applicable to separate financial statements only in relation to the measurement of investments in subsidiaries, associates and jointly-controlled entities based on equity accounting, while IFRS requires measurement based on cost or fair value. Our opinion is not qualified in respect of this matter. Independent Auditors’ Report on the individual and consolidated Financial Statements Other matters Supplementary information - statements of value added We also have audited the parent company and consolidated statements of value added for the year ended December 31, 2011, which are the responsibility of the Company’s management. The presentation of these statements is required by the Brazilian corporate legislation for listed companies, but is considered supplementary information for IFRS. These statements were subject to the same audit procedures described above and, in our opinion, are fairly presented, in all material respects, in relation to the financial statements taken as a whole. Salvador March 13, 2012 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 “F” BA Fábio Cajazeira Mendes Contador CRC 1SP196825/O-0"S" BA Braskem S.A. Balance sheet at December 31 All amounts in thousands of reais Parent Company Consolidated Assets Note Current assets Cash and cash equivalents 6 2,224,335 2,339,060 2,986,819 2,624,270 Financial investments 7 168,979 236,319 170,297 236,319 Trade accounts receivable 8 1,097,482 1,077,492 1,843,756 1,894,648 Inventories 9 1,968,509 1,789,505 3,623,522 3,015,657 Taxes recoverable 11 606,258 400,969 1,036,253 698,879 Dividends and interest on capital 30,268 10,895 Prepaid expenses 60,109 29,690 104,496 41,620 Other receivables 14 162,173 111,074 406,634 228,569 6,318,113 5,995,004 10,171,777 8,739,962 Non-current assets Financial investments 7 34,720 28,706 34,752 28,706 Trade accounts receivable 8 49,858 59,026 51,056 62,303 Taxes recoverable 11 1,062,974 1,096,497 1,506,247 1,444,401 Deferred income tax and social contribution 23.2 415,002 361,299 1,237,144 1,136,685 Judicial deposits 12 151,592 227,888 174,220 250,195 Related parties 10 1,624,513 2,408,371 58,169 53,742 Insurance claims 13 246,357 40,336 252,670 40,336 Other receivables 14 138,265 95,780 182,533 107,432 Investments in subsidiaries and jointly-controlled subsidiaries 15 8,062,528 6,549,402 Investment in associates 15 29,870 157,910 29,870 160,790 Other investments 6,575 6,575 10,844 7,485 Property, plant and equipment 16 11,665,942 11,100,184 20,628,187 19,366,272 Intangible assets 17 2,248,675 2,280,111 3,016,692 3,079,182 25,736,871 24,412,085 27,182,384 25,737,529 Total assets 32,054,984 30,407,089 37,354,161 34,477,491 The accompanying notes are an integral part of these financial statements. 1 Braskem S.A. Balance sheet at December 31 All amounts in thousands of reais Continued Parent Company Consolidated Liabilities and equity Note Current liabilities Trade payables 5,052,757 4,462,552 6,847,340 5,201,162 Borrowings 19 961,519 1,212,975 1,391,779 1,206,444 Debentures 20 517,741 517,741 Hedge operations 21.2.1 82,912 27,618 83,392 50,124 Payroll and related charges 155,248 252,694 242,102 360,368 Taxes payable 22 215,924 235,339 329,987 390,062 Dividends and interest on capital 29 (h.1) 1,617 416,648 4,838 419,981 Advances from customers 13,935 44,587 19,119 50,344 Sundry provisions 24 18,759 26,036 23,629 32,602 Other payables 18 47,514 125,935 119,402 233,322 Related parties 10 79,790 64,517 6,629,975 7,386,642 9,061,588 8,462,150 Non-current liabilities Borrowings 19 11,276,196 9,309,704 13,753,033 11,004,301 Debentures 20 19,102 Hedge operations 21.2.1 10,278 12,526 10,278 34,433 Taxes payable 22 1,500,584 1,449,704 1,613,179 1,583,569 Related parties 10 1,297,567 83,739 44,833 31,386 Long-term incentives 25 15,213 14,442 15,213 14,442 Deferred income tax and social contribution 23.2 900,716 1,238,340 1,938,971 2,200,538 Pension plans 26 134,506 109,894 149,575 123,517 Provision for losses on subsidiaries 15 (c) 90,990 937 Advances from customers 27 77,846 218,531 Sundry provisions 24 94,913 124,495 298,094 362,265 Other payables 18 241,412 237,567 280,546 252,604 15,640,221 12,581,348 18,341,355 15,607,055 Equity 29 Capital 8,043,222 8,043,222 8,043,222 8,043,222 Capital reserve 845,998 845,998 845,998 845,998 Revenue reserves 591,307 1,338,908 591,307 1,338,908 Other comprehensive income 315,586 221,350 315,586 221,350 Treasury shares Total attributable to the shareholders of the Company 9,784,788 10,439,099 9,735,896 10,390,207 Non-controlling interest 215,322 18,079 9,784,788 10,439,099 9,951,218 10,408,286 Total liabilities and equity 32,054,984 30,407,089 37,354,161 34,477,491 The accompanying notes are an integral part of these financial statements. 2 Braskem S.A. Statement of operations Years ended December 31 All amounts in thousands of reais, except earnings (loss) per share Parent Company Consolidated Note Net sales revenue 31 18,205,335 17,152,789 33,176,160 25,494,817 Cost of products sold Gross profit 2,692,949 3,043,312 3,858,209 4,083,042 Income (expenses) Selling Distribution General and administrative Research and development Results from equity investments 15 (c) 439,014 20,302 Results from business combinations 5 849,194 975,283 Other operating income (expenses), net 33 22,053 Operating profit 1,403,203 3,032,940 1,929,905 3,214,961 Financial results 34 Financial expenses Financial income 526,062 340,732 769,341 369,426 Profit (loss) before income tax and social contribution 2,224,189 1,887,438 Current income tax and social contribution 23.1 Deferred income tax and social contribution 23.1 393,785 377,136 63,583 392,073 358,155 2,047 Profit (loss) for the year 1,895,309 1,889,485 Attributable to: Company's shareholders 1,895,309 Non-controlling interest 2.2 8,303 1,889,485 Earnings (loss) per share attributable to the shareholders of the Company at the end of the year (R$) 30 Basic earnings (loss) per share - common 2.7037 Basic earnings (loss) per share - preferred 2.5904 Diluted earnings (loss) per share - common 2.7031 Diluted earnings (loss) per share - preferred 2.5898 The accompanying notes are an integral part of these financial statements. 3 Braskem S.A. Statement of comprehensive income Years ended December 31 All amounts in thousands of reais Parent Company Consolidated Note Profit (loss) for the year 1,895,309 1,889,485 Other comprehensive income or loss: Available for sale financial assets 0 58 58 Cash flow hedge 7,231 45,034 6,032 Cash flow hedge - subsidiaries 37,803 26,074 Foreign currency translation adjustment 15 (b) 54,631 56,809 Income tax and social contribution related to components of comprehensive income 6,793 6,793 Total other comprehensive income or loss 97,207 99,385 Total comprehensive income or loss for the year 1,829,057 1,823,022 Attributable to: Company's shareholders 1,829,057 Non-controlling interest 10,481 1,823,022 The accompanying notes are an integral part of these financial statements. 4 Braskem S.A. Statement of changes in equity All amounts in thousands of reais Parent Company Revenue reserves Retained Unrealized Additional Other earnings Total Capital Legal Tax profit dividends comprehensive Treasury (accumulated shareholders' Note Capital reserve reserve incentives reserve proposed income shares deficit) equity At December 31, 2009 5,473,181 416,675 314,838 4,978,644 Comprehensive income for the year: Profit for the year 1,895,309 1,895,309 Fair value of financial assets, net of taxes 38 38 Fair value of cash flow hedge, net of taxes 12,845 12,845 Foreign currency translation adjustment 1,895,309 1,829,057 Equity valuation adjustments Realization of additional property, plant and equipment price-level restatement, net of taxes 27,236 27,236 Contributions and distributions to shareholders: Capital increase 2,570,041 1,479,294 4,049,335 Purchase of treasury shares Expired dividends / other Absorption of losses 1,061,871 Tax incentives 11,900 Legal reserve 87,710 Minimum mandatory dividends Additional dividends proposed 250,346 Unrealized profit reserves 995,505 Tax incentives reserve 5,347 2,570,041 429,323 87,710 5,347 995,505 250,346 3,631,398 At December 31, 2010 8,043,222 845,998 87,710 5,347 995,505 250,346 221,350 10,439,099 Comprehensive income for the year: Loss for the year Fair value of cash flow hedge, net of taxes 42,576 42,576 Foreign currency translation adjustment 15 (b) 54,631 54,631 97,207 Equity valuation adjustments Deemed cost of jointly-controlled subsidiary, net 22,079 22,079 Realization of deemed cost of jointly-controlled subsidiary, net of taxes 920 Realization of additional property, plant and equipment price-level restatement, net of taxes 27,236 28,156 22,079 Contributions and distributions to shareholders: Payment of additional dividends proposed Tax incentives Gain on interest in subsidiary 15 (b) 3,106 3,106 Expired dividends / other 531 531 Absorption of losses 29 (e) 496,455 Additional dividends proposed 29 (e) 482,593 Repurchase of treasury shares 29 (g) 232,247 3,106 496,986 At December 31, 2011 8,043,222 845,998 87,710 4,547 16,457 482,593 315,586 9,784,788 The accompanying notes are an integral part of these financial statements . 5 Braskem S.A. Statement of changes in equity All amounts in thousands of reais Consolidated Attributed to shareholders' interest Revenue reserves Retained Total Unrealized Additional Other earnings Braskem Total Capital Legal Tax profit dividends comprehensive Treasury (accumulated shareholders' Non-controlling shareholders' Note Capital reserve reserve incentives reserve proposed income shares deficit) interest interest equity At December 31, 2009 5,473,181 416,675 314,838 4,978,644 4,978,644 Comprehensive income for the year: Profit for the year 1,895,309 1,895,309 1,889,485 Fair value of financial assets, net of taxes 38 38 38 Fair value of cash flow hedge, net of taxes 12,845 12,845 12,845 Foreign currency translation adjustment 1,895,309 1,829,057 1,823,022 Equity valuation adjustments Realization of additional property, plant and equipment price-level restatement, net of taxes 27,236 27,236 Contributions and distributions to shareholders: Capital increase 2,570,041 1,479,294 4,049,335 4,049,335 Treasury shares Purchase of treasury shares Expired dividends / other Absorption of losses 1,061,871 Tax incentives 11,900 Legal reserve 87,710 Minimum mandatory dividends Additional dividends proposed 250,346 Unrealized profit reserves 995,505 Tax incentives reserve 5,347 Acquisition of non-controlling interest 24,114 24,114 2,570,041 429,323 87,710 5,347 995,505 250,346 3,582,506 24,114 3,606,620 At December 31, 2010 8,043,222 845,998 87,710 5,347 995,505 250,346 221,350 10,390,207 18,079 10,408,286 Comprehensive income for the year: Loss for the year 8,303 Fair value of cash flow hedge, net of taxes 42,576 42,576 42,576 Foreign currency translation adjustment 15 (b) 54,631 54,631 2,178 56,809 97,207 10,481 Equity valuation adjustments Deemed cost of jointly-controlled subsidiary, net 22,079 22,079 22,079 Realization of deemed cost of jointly-controlled subsidiary, net of taxes 920 Realization of additional property, plant and equipment price-level restatement, net of taxes 27,236 28,156 22,079 22,079 Contributions and distributions to shareholders: Capital increase of non-controlling interest - 86,634 86,634 Payment of additional dividends proposed 29 (h.1) Tax incentives Gain (loss) on interest in subsidiary 15 (b) 3,106 3,106 Acquisition of non-controlling interest - Cetrel 103,503 103,503 Expired dividends / other 531 531 262 Absorption of losses 29 (e) 496,455 Additional dividends proposed 29 (e) 482,593 Repurchase of treasury shares 29 (g) 232,247 3,106 496,986 186,762 At December 31, 2011 8,043,222 845,998 87,710 4,547 16,457 482,593 315,586 9,735,896 215,322 9,951,218 The accompanying notes are an integral part of these financial statements . 6 Braskem S.A. Statement of cash flows Years ended December 31 All amounts in thousands of reais Parent Company Consolidated Profit (loss) before income tax and social contribution 2,224,189 1,887,438 Adjustments for reconciliation of profit (loss) Depreciation, amortization and depletion 1,064,731 1,036,758 1,721,428 1,606,354 Results from equity investments 21,181 1,419 Results from business combinations Interest and monetary and exchange variations, net 1,900,976 615,497 2,292,498 413,194 Other 517 23,201 2,302 47,209 2,070,190 2,611,437 3,142,653 2,958,610 Changes in operating working capital Held-for-trading financial investments 83,224 90,953 79,764 Trade accounts receivable 322,674 365,901 184,442 Inventories Taxes recoverable 284,139 622,167 Prepaid expenses Receivables from related parties 128,429 Other receivables 1,730 Trade payables 784,797 1,112,734 1,325,977 683,639 Taxes payable Long-term incentives 771 6,733 771 6,733 Advances from customers 47,194 187,306 Sundry provisions 21,128 Other payables 155,701 177,901 Cash from operations 2,274,254 2,866,190 3,662,622 3,708,465 Interest paid Income tax and social contribution paid Net cash generated by operating activities 1,584,135 2,225,172 2,777,500 2,720,367 Proceeds from the sale of fixed assets and investments 423 1,781 23,958 1,781 Proceeds from the capital reduction of associates 6,600 6,600 Acquisitions of investments in subsidiaries and associates Acquisitions to property, plant and equipment Acquisitions of intangible assets Held-to-maturity financial investments 256,113 256,113 Net cash used in investing activities Short-term and long-term debt Obtained borrowings 4,284,538 4,477,351 7,122,632 5,860,561 Payment of borrowings Related parties Obtained loans 2,459,254 484,847 Payment of loans Dividends paid Non-controlling interests in subsidiaries 76,406 Repurchase of shares Capital increase 3,746,892 3,764,971 Other 4,147 Net cash provided by (used in) financing activities 479,160 3,455,382 494,744 Exchange variation on cash of foreign subsidiaries Increase (decrease) in cash and cash equivalents 44,936 288,744 Represented by Cash and cash equivalents at the beginning of the year 2,339,060 2,294,124 2,698,075 2,683,068 Cash and cash equivalents at the end of the year 2,224,335 2,339,060 2,986,819 2,624,270 Increase (decrease) in cash and cash equivalents 44,936 288,744 The accompanying notes are an integral part of these financial statements. 7 Braskem S.A. Statement of value added Years ended December 31 All amounts in thousands of reais Parent Company Consolidated Revenue 22,322,402 21,031,396 39,623,873 31,217,214 Sale of goods, products and services 22,339,568 21,069,290 39,579,217 31,392,470 Other income (expenses), net 40,044 Allowance for doubtful accounts - reversal (recognition) 8,392 4,612 Inputs acquired from third parties Cost of products, goods and services sold Material, energy, outsourced services and other Impairment / recovery of assets 15,076 8,088 18,388 Gross value added 4,512,347 4,572,633 6,266,034 6,572,223 Depreciation, amortization and depletion Net value added produced by the entity 3,447,616 3,535,875 4,544,606 4,965,869 Value added received in transfer 505,115 1,629,421 768,175 1,363,071 Equity in the results of investees 439,014 20,302 Financial income 526,062 340,732 769,341 369,426 Result from business combination 849,194 975,283 Other 234 481 253 Total value added to distribute 3,952,731 5,165,296 5,312,781 6,328,940 Personnel 487,508 485,305 762,314 786,511 Direct compensation 371,573 380,234 577,110 630,795 Benefits 84,504 73,939 140,095 111,486 FGTS (Government Severance Pay Fund) 31,431 31,132 45,109 44,230 Taxes, fees and contributions 1,001,877 1,486,653 1,313,788 1,781,323 Federal 201,648 1,115,770 366,996 1,062,174 State 795,426 367,890 925,309 704,644 Municipal 4,803 2,993 21,483 14,505 Remuneration on third parties' capital 2,988,488 1,298,029 3,753,518 1,871,621 Financial expenses (including exchange variation) 2,836,289 1,131,747 3,558,776 1,676,227 Rentals 152,199 166,282 194,742 195,394 Remuneration on own capital 1,895,309 1,889,485 Profit retained (loss) in the year 1,480,025 1,480,025 Dividends 415,284 415,284 Non-controlling interests in profits retained or losses 8,303 Value added distributed 3,952,731 5,165,296 5,312,781 6,328,940 · The statement of value added is not a required part of a set of financial statements under IFRS. The accompanying notes are an integral part of these financial statements. 8 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated 1 Operations Braskem S.A. (“Parent Company”) is a publicly-held corporation headquartered in Camaçari, State of Bahia, which, together with its subsidiaries and jointly-controlled subsidiaries (“Braskem” or “Company”), operates 35 industrial units, 28 of which are located in the Brazilian states of Alagoas, Bahia, Rio de Janeiro, Rio Grande do Sul and São Paulo, five are located in the United States, in the states of Pennsylvania, Texas and West Virginia and two are located in Germany. These units produce basic petrochemicals - such as ethylene, propylene butadiene, toluene, xylene and benzene, as well as gasoline and LPG (Liquefied Petroleum Gas) – and thermoplastic resins – polyethylene, polypropylene and polyvinyl chloride (“PVC”). Additionally, Braskem is also engaged in the import and export of chemicals, petrochemicals and fuels, the production, supply and sale of utilities such as steam, water, compressed air, industrial gases, as well as the provision of industrial services and the production, supply and sale of electric energy for its own use and use by other companies. Braskem also invests in other companies, either as a partner or shareholder. Braskem S.A. is controlled by Odebrecht S.A. (“Odebrecht”), which directly and indirectly holds a 50.1% and a 38.1% interest in its voting and total capital, respectively. (a) Significant operational events In September 2010, the management of the subsidiary Braskem PP Americas, Inc ("Braskem America") decided to suspend a polypropylene production line at the plant located in the State of Texas. The key factors driving this decision were the line's outdated technology, high production cost, and low production capacity. Braskem America will keep the production of polypropylene in other lines of that plant without affecting its total production of other resins. The residual carrying amount of this production line on December 31, 2011 and 2010 equals zero. On September 24, 2010, the Company inaugurated an ethanol-derived ethylene unit at the Triunfo Petrochemical Complex, which will produce 200,000 metric tons of green polyethylene per year. With this new unit, the Company now supplies resin from renewable sources, diversifying its competitive raw material sources. The cost of the investment was R$ 482,053. In December 2011, Sunoco Chemicals, Inc. (“Sunoco Chemicals”) announced that as from the second half of 2012 it will shut down, permanently, the activities of its refinery, which is one of the suppliers of raw materials to the polypropylene plant of the subsidiary Braskem America located in the State of Pennsylvania. The annual production capacity of this plant is 350,000 metric tons and the residual book value on December 31, 2011 is US$ 94,303 (R$ 176,894). The agreement for the purchase of this polypropylene plant entered into with Sunoco Chemicals itself in 2010 provides for an indemnity to Braskem in the event of an interruption in the supply of raw materials that exceeds the residual book value mentioned above. Despite this guarantee, Braskem’s management is analyzing economically viable ways for the supply of inputs to its industrial unit. The plant is still operating at normal levels with the supply coming from other sources and from Sunoco Chemicals itself, which has been supplementing the supply through its refinery in Philadelphia. 9 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated (b) Corporate events Since its creation on August 16, 2002, Braskem has been undergoing an extensive corporate restructuring process, which has been disclosed to the market in the form of “Material Fact” notices. The main events in 2010 and 2011 are summarized below: (b.1) Quattor On January 22, 2010, Braskem announced the completion of the negotiations for the acquisition of Quattor Participações S.A. (“Quattor”), currently named Braskem Qpar S.A. (“Braskem Qpar”), by means of an Investment Agreement entered into on that date between Odebrecht, Petróleo Brasileiro S.A. – PETROBRAS (“Petrobras”), Braskem and Unipar – União de Indústrias Petroquímicas S.A. (“Unipar”). The agreement allowed Petrobras to consolidate its main petrochemical assets in the Company. Also, as a result of the Investment Agreement, the Company has the preemptive right to participate as a partner in the projects of the Petrochemical Complex in the State of Rio de Janeiro - COMPERJ - and the Petrochemical Complex of Suape, in the State of Pernambuco. The Investment Agreement was approved without restrictions on February 23, 2011 by the Brazilian antitrust agency (“CADE”). All stages of the Investment Agreement had already been implemented by September 30, 2010, as follows: (i) In December 2009, the holding company BRK Investimentos Petroquímicos S.A. (“BRK”) was created, in which all the common shares issued by Braskem and held by Odebrecht and Petrobras were subsequently concentrated. (ii) In April 2010, Odebrecht and Petrobras completed a capital increase in BRK in the amount of R$3,500,000 through the payment of new shares in cash. (iii) On April 14, 2010, the Board of Directors approved an increase of the Company’s capital in the form of a private subscription, which resulted in the payment of 243,206,530 common shares and 16,697,781 class A preferred shares, at the price of R$ 14.40 each, totaling R$ 3,742,622. Of this amount, R$ 2,378,742 was allocated to capital and R$ 1,363,880 to the capital reserve account (Note 29(a)). (iv) On April 27, 2010, the Company announced by means of a Material Fact, the acquisition from Unipar of shares representing 60% of Quattor’s voting and total capital by means of the payment of R$ 659,454 in cash. On April 30, 2010, Quattor held the following investments: 10 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated (v) On May 10, 2010, the Company announced to the market the acquisition, from Unipar, of 100% of the shares of Unipar Comercial e Distribuidora (“Unipar Comercial”) and the shares representing 33.33% of the total capital of Polibutenos S.A. Indústrias Químicas (“Polibutenos”) by means of the payment in cash of R$ 27,104 and R$ 22,362, respectively. On May 31, 2010, the Company acquired from Chevron Oronite do Brasil ("Chevron"), shares representing 33.33% of the total capital of Polibutenos for R$22,482. With the acquisitions from Unipar and Chevron, the Company became the direct and indirect holder of 100% of Polibutenos' capital. In accordance with the accounting practices adopted in the preparation of these financial statements (Note2), the acquisitions of Quattor and Unipar Comercial represented business combinations under Accounting Pronouncement of the Accounting Pronouncements Committee (“CPC”) 15 (R1) and International Financial Reporting Standards (“IFRS”) 3, and the effects of which are stated in Note 5. (vi) On June 18, 2010, the Company’s Extraordinary General Shareholders’ Meeting approved the merger of Quattor (current Braskem Qpar) shares held by Petrobras, which represented 40% of the total and voting capital of that subsidiary. The carrying amount of the merged net assets on March 31, 2010 amounted to R$ 199,356. Of this amount, R$ 164,744 was allocated to capital and R$ 34,612, to the capital reserve account. In this operation, 18,000,087 common shares were issued based on the exchange ratio of 0.18855863182 share of the Company for each share of Quattor, as determined in economic appraisal reports of the companies prepared by an independent appraiser. With this merger, the Company became the holder of 100% of the total and voting capital of Quattor. 11 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated (vii) On June 24, 2010, Quattor’s Extraordinary General Shareholders’ Meeting approved a capital increase of R$ 4,014,128, without the issue of new shares. The capital increase was paid up using advances for future capital increase previously made by the Company. Additionally, on June 29, 2010, the Extraordinary General Shareholders’ Meeting of Quattor approved a R$ 2,578,372 reduction in its capital stock, without the cancellation of shares and with return to the Company, its sole shareholder, of all the investments in Rio Polímeros S.A. (“Riopol”) and Quattor Petroquímica S.A. (“Quattor Petroquímica”), which is currently named Braskem Petroquímica S.A. (“Braskem Petroquímica”). (viii) On August 9, 2010, BNDES Participações S.A. (“BNDESPAR”) exercised its put option for the shares of Riopol, equivalent to 25% of the total capital of this subsidiary. Braskem acquired 190,784,674 common shares and 30 preferred shares of Riopol for R$ 209,951 (60% of the shares held by BNDESPAR). The acquisition corresponds to 15% of the capital stock of Riopol and Braskem became the direct and indirect holder of 90% of the capital of this subsidiary. The amount of this acquisition will be paid in three installments adjusted based on the Long-Term Interest Rate (“TJLP”) (Note 18), as follows: a. On June 11, 2015, corresponding to 15% of the total amount; b. On June 11, 2016, corresponding to 35% of the total amount; c. On June 11, 2017, corresponding to 50% of the total amount. (ix) On August 30, 2010, the Company’s Extraordinary General Shareholders’ Meeting approved the merger of Riopol shares, converting Riopol into a wholly-owned subsidiary. The carrying amount of the merged net assets on March 31, 2010, the base date of the operation, amounted to R$ 103,087. Of this amount, R$ 22,285 was allocated to capital and R$ 80,802, to the capital reserve account. In this transaction, 2,434,890 class A preferred shares were issued, based on an exchange ratio of 0.010064743789 share of the Company for each Riopol share, as determined in economic appraisal reports of the companies, prepared by an independent appraiser. Due to this merger of shares, Braskem’s subsidiary Quattor Petroquímica (current Braskem Petroquímica), which held 9.02% of Riopol's capital, received shares of the Company. In the consolidated financial statements, these shares, which result in mutual interest, are accounted for as "treasury shares" (Note 29(a)). (x) On September 1, 2010, the Extraordinary General Shareholders’ Meeting of Quattor approved the merger of the companies listed below. The net assets of the merged companies were appraised at carrying amount at June 30, 2010 (the base date of the operation). a. Quattor Química S.A (“Quattor Química”) On the date of the merger, Quattor Química's capital was held by Quattor (94.11%) and Quattor Petroquímica (5.89%). The exchange ratio of Quattor Química shares for Quattor shares was determined based on the equity of both companies at June 30, 2010, the base date of the operation, resulting in a capital increase of R$ 58,231 with the issue of 7,538,949 common shares that were delivered to Quattor Petroquímica. 12 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated b. Polibutenos On the date of the merger, Polibutenos's capital was held by Quattor (33.33%) and the Company (66.67%). The exchange ratio of Polibutenos shares for Quattor shares was determined based on the equity of both companies at June 30, 2010, the base date of the operation, resulting in a capital increase of R$ 13,032 with the issue of 1,687,179 common shares that were delivered to the Company. c. Mauá Resinas S.A. (“Mauá Resinas”) and Norfolk Distribuidora Ltda. (“Norfolk”) On the date of the merger, Mauá Resinas and Norfolk were wholly-owned subsidiaries of Quattor and this is why there was no capital increase or issue of shares by the merging company. (xi) On May 26, 2010, the Company filed with CVM the request for the registration of a public offering for the acquisition of 7,688 common shares and 1,542,006 preferred shares of Quattor Petroquímica held by its non-controlling shareholders as a result of the change in the control of this subsidiary. The shares subject to the offering correspond to 0.68% of the total capital of Quattor Petroquímica. On October 28, 2010, CVM’s board approved the public offering. The offering was completed and settled on December 16, 2010. The total number of shares acquired through the public offering was 224,968, and 1,324,726 preferred shares remained outstanding. The outstanding shares stated at carrying amount on March 31, 2010 were merged into the Company, resulting in an increase in its capital of R$ 4,270, which was subscribed and paid-up by Quattor Petroquímica’s shareholders. In this transaction, 398,175 class A preferred shares were issued based on an exchange ratio of 0.300571316385725 share of the Company for each share of Quattor Petroquímica, as determined in economic appraisal reports of the companies, prepared by an independent appraiser. This operation was approved by the Extraordinary General Shareholders’ Meetings of the Company and of the subsidiary Quattor Petroquímica on December 27, 2010 in accordance with the disclosure in a Material Fact notice on December 7, 2010. CVM, by means of an official letter dated February 3, 2011, approved the cancelation of the registration of Quattor Petroquímica to trade shares on stock exchanges that was requested by the Company on January 28, 2011. On January 3, 2011, the shareholders of IQ Soluções & Química S.A. (“Quantiq”) approved the merger of Unipar Comercial. The merger resulted in an increase in the capital of Quantiq by R$ 38,710, from R$ 61,141 to R$ 99,851 without the issue of new shares. Such increase was based on the equity of Unipar Comercial on November 30, 2010 (base date of the operation), under the terms and conditions established in the “Protocol and Justification” dated December 27, 2010. On July 29, 2011, the Extraordinary General Shareholders’ Meeting approved the capital increase of Quattor by R$ 543,224, which was fully subscribed and paid up by the Company. Since no new shares were issued, this increase was diluted among the shareholders of the Company and Braskem Petroquímica, simultaneously generating in Braskem’s financial statements a loss on the investment in Quattor and a gain on the investment in Braskem Petroquímica in the amount of R$ 16,521. These effects offset each other in the Company’s equity and are eliminated from consolidation (Note 15(b)). 13 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated On December 31, 2011, the Company’s interest in the acquired companies is stated in the flowchart below: (b.2)Sunoco Chemicals On February 1, 2010, Braskem announced that its subsidiary Braskem America, Inc. (“Braskem America Inc.”) entered into, on that date, an agreement for the purchase and sale of shares with Sunoco Inc., an U.S. oil company, by means of which Braskem America Inc. acquired 100% of the shares representing the voting and total capital of Sunoco Chemicals, Inc. (“Sunoco Chemicals”) for US$ 350.7 million, equivalent to R$ 620,838. Sunoco Chemicals has an annual installed capacity of 950,000 metric tons of polypropylene distributed over three plants located in the states of Pennsylvania, West Virginia and Texas. The transaction was completed on April 1, 2010 after full payment was made. On the same date, the name of Sunoco Chemicals was changed to Braskem PP Americas, Inc. (“PP Americas”). In accordance with the accounting practices adopted in the preparation of these financial statements (Note 2), this acquisition represented a business combination under Accounting Pronouncement CPC 15 (R1) and IFRS 3, and the effects of which are stated in Note 5. On January 1, 2011, the parent company Braskem America Inc. was merged into its subsidiary Braskem PP Americas Inc. On the same date, the corporate name of Braskem PP Americas, Inc. was changed to Braskem America Inc. (“Braskem America”). (b.3)Braskem Idesa In November 2009, Braskem and the IDESA Sociedad Anónima de Capital Variable Group (“IDESA”), a traditional Mexican petrochemical company, announced that they won a bidding process in Mexico for the implementation of a petrochemical project using ethane in the region of Veracruz by means of an agreement for the supply, by Pemex-Gas y Petrouímica Básica (subsidiary of Petróleos Mexicanos), of 66,000 barrels/day of this input for a period of 20 years. As a result of this bidding process, Braskem and IDESA signed a Memorandum of Understanding and formalized, on February 23, 2010, a final agreement that comprises an investment commitment by Braskem and IDESA for (i) the construction of an ethane cracker to produce 1 million metric tons of ethane a year; and (ii) the construction of three polyethylene plants for the production of 1 million metric tons of resins a year. The project is called Ethylene XXI and the expected investment is US$3billion (Capital expenditure – Capex). The works are expected to be completed and the units are expected to be operational in the first half of 2015. 14 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated The corporate name of this new company is Braskem Idesa, Sociedad Anónima Promotora de Inversión (“Braskem Idesa”) and its total and voting capital is held by the Company, 65% and Etileno XXI, Sociedad Anónima de Capital Variable, 35%. In December 2011, Braskem Idesa’s capital amounts to Mex$ 2,220,174 thousand (R$ 293,320). (b.4) Other events (i) On June 1, 2010, Braskem approved the spin-off of its subsidiary Varient Distribuidora de Resinas Ltda. (“Varient”) and the merger of the spun-off portion by the new subsidiary called Alcacer Distribuidora de Resinas Ltda. (“Alcacer”). On the same date, the Company completed the negotiations for the sale of these two subsidiaries for the total amount of R$ 12,700. (ii) On December 17, 2010, the Extraordinary General Shareholders’ Meeting held by Braskem approved the merger of Companhia Alagoas Industrial - Cinal (“Cinal”) into the Company based on its equity as of September 30, 2010, amounting to R$ 27,834, in accordance with the terms and conditions set forth in the protocol and justification dated November 29, 2010. There were no changes in the value of the Company’s capital since the Company is the only shareholder of Cinal. (iii) On May 25, 2011, the Company entered into a private instrument for the purchase and sale of quotas by means of which all the quotas of the subsidiary ISATEC – Pesquisa, Desenvolvimento e Análises Ltda. (“ISATEC”) were sold for R$1,100. (iv)On July 7, 2011 the company Braskem America Finance, a wholly-owned subsidiary of Braskem America, was incorporated for the purposes of raising funds in the international financial market. Braskem America Finance was the issuer of the US$ 500 million bond issued on July 19, 2011 (Note 19). (v) On July 29, 2011, Braskem increased the capital of many subsidiaries (Note 15(b)). The breakdown of the increases that were fully subscribed and paid up by Braskem is presented below: Capital Number of Increase share / quotas issued Braskem Participações S.A. (“Braskem Participações”) 53 without the issue of new shares Ideom Tecnologia Ltda. (“Ideom”) 23,701 23,700,974 Politeno Empreendimentos Ltda. (“Politeno Empreendimentos”) 35 18 IQ Soluções & Química S.A.(“Quantiq”) without the issue of new shares Rio Polímeros S.A. (“Riopol”) without the issue of new shares 98,997 (vi) On August 25, 2011, the company Braskem Europe GmbH (“Braskem Alemanha”), a wholly-owned subsidiary of Braskem Netherlands B.V. (“Braskem Holanda”), current name of Braskem Europe B.V., was incorporated for the purpose of producing, trading, distributing, importing and exporting chemical and petrochemical products and conducting research and development in the area of such products, among other things. The assets acquired in the business combination of The Dow Chemical (“Dow Chemical”) in Germany were recorded in this subsidiary as from October 2011 (Note 5). 15 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated (vii)On September 27, 2011, Braskem increased the capital of its subsidiary Braskem Netherlands by R$415,168 (US$230 million) through the issue of 84,465,660 shares (Note 15(b)). A portion of this amount was used in the incorporation of its subsidiary Braskem Germany. (c) Net working capital On December 31, 2011, the Parent Company’s net working capital was negative by R$ 311,862 (2010 – R$1,391,638) as compared with a positive consolidated net working capital of R$ 1,110,189 (2010 – R$277,812). Because the consolidated figures are used in the management of working capital, as Braskem uses mechanisms to transfer funds between the companies efficiently, without jeopardizing the fulfillment of the commitments of each of the entities forming the consolidated statements, any analysis of the Parent Company’s working capital will not reflect the actual liquidity position of Braskem. Braskem also has two revolving credit lines, which may be used at any time (Note 4.3). (d) Effect of foreign exchange variation Braskem has assets and liabilities denominated in foreign currency, particularly in U.S. dollars, such as financial investments, trade accounts receivable, inventories, trade payables and borrowings, which were translated into Brazilian reais at the commercial sell rate disclosed by the Central Bank of Brazil on December 30, 2011, of US$ 1.00 to R$ 1.8758 (US$ 1.00 to R$ 1.6662 on December 31, 2010). The appreciation of the Brazilian real in relation to the U.S. dollar in 2011 was 12.58% (2010 – the Brazilian real appreciated 4.31% in relation to the U.S. dollar). 2 Summary of significant accounting policies The principal accounting policies applied in the preparation of these financial statements are set out below. These policies have been consistently applied to the years presented. Basis of preparation and presentation of the financial statements The financial statements have been prepared under the historical cost convention and were adjusted, when necessary, to reflect the fair value of assets and liabilities. The preparation of financial statements requires the use of certain critical accounting estimates. It also requires management to exercise its judgment in the process of applying the Company’s accounting policies. The areas involving a higher degree of judgment or complexity, or areas where assumptions and estimates are significant to the consolidated financial statements, are disclosed in Note 3. The issue of these financial statements was authorized by the Company’s Board of Directors on March 13, 2012. 16 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated a) Consolidated financial statements The consolidated financial statements have been prepared and are being presented in accordance with accounting practices adopted in Brazil, including the pronouncements issued by the Brazilian Accounting Pronouncements Committee (CPC), as well as according to the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB). b) Parent company financial statements The Parent Company financial statements have been prepared in accordance with accounting practices adopted in Brazil, following the provisions in Brazilian Corporate Law, and with the standards issued by the CPC and are disclosed together with the consolidated financial statements.The accounting practices adopted in Brazil applicable to the Parent Company financial statements differ from IFRS only in relation to the evaluation of investments in subsidiaries and associates based on the equity accounting method, instead of cost or fair value in accordance with IFRS. The reconciliations of equity and results of operations of the Parent Company with the consolidated are presented in Note 2.2.2. Basis of consolidation The financial statements of subsidiaries, jointly-controlled subsidiaries and specific purpose entities included in the consolidated financial statements have been prepared in accordance with the same accounting practices as those adopted by the parent company. The consolidation process provided for in pronouncements CPC 36 and IAS 27 corresponds to the sum of balance sheet accounts and profit and loss, in addition to the following eliminations: a) the investments of the Parent Company in the equity of subsidiaries, jointly-controlled subsidiaries and specific purpose entities; b) balance sheet accounts between companies; c) income and expenses arising from commercial and financial operations carried out between companies; and d) the portions of profit (loss) for the year and assets that correspond to unrealized gains and losses on transactions between companies. 17 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated The consolidated financial statements comprise the financial statements of the Parent Company and the following subsidiaries: Total interest - % Headquarters (Country) Direct and Indirect subsidiaries Braskem America, Inc. (“Braskem America Inc”) (i) USA 100.00 Braskem America, Inc. (“Braskem America”) (ii) USA 100.00 100.00 Braskem America Finance Company ("Braskem America Finance") (iii) USA 100.00 Braskem Argentina S.A. (“Braskem Argentina”) (iv) Argentina 100.00 100.00 Braskem Chile Ltda. (“Braskem Chile”) Chile 100.00 100.00 Braskem Distribuidora Ltda.(“Braskem Distribuidora”) Brazil 100.00 100.00 Braskem Netherlands B.V (“Braskem Holanda”) (v) Netherlands 100.00 100.00 Braskem Europe GmbH ("Braskem Alemanha") (vi) Germany 100.00 Braskem Finance Limited (“Braskem Finance”) Cayman Islands 100.00 100.00 Braskem Idesa S.A.P.I (“Braskem Idesa") Mexico 65.00 65.00 Braskem Idesa Servicios S.A. de CV ("Braskem Idesa Serviços") (vii) Mexico 65.00 Braskem Importação e Exportação Ltda. (“Braskem Importação”) Brazil 100.00 100.00 Braskem Incorporated Limited (“Braskem Inc”) Cayman Islands 100.00 100.00 Braskem México, S de RL de CV (“Braskem México”) Mexico 100.00 100.00 Braskem Participações S.A. (“Braskem Participações”) Brazil 100.00 100.00 Braskem Petroquímica S.A. (“Braskem Petroquímica”) (viii) Brazil 100.00 100.00 Braskem Petroquímica Chile Ltda. (“Petroquímica Chile”) Chile 100.00 100.00 Braskem Qpar S.A. (“Braskem Qpar”) (xi) Brazil 100.00 100.00 Cetrel S.A. ("Cetrel") (ix) Brazil 54.09 53.72 Commom Industries Ltd. (“Commom”) British Virgin Islands 100.00 100.00 Ideom Tecnologia Ltda. (“Ideom”) Brazil 100.00 100.00 IQ Soluções & Química S.A.(“Quantiq”) Brazil 100.00 100.00 IQAG Armazéns Gerais Ltda. (“IQAG”) Brazil 100.00 100.00 ISATEC–Pesquisa, Desenv. e Análises Quím.Ltda. (“ISATEC”) (x) Brazil 100.00 Lantana Trading Co. Inc. (“Lantana”) Bahamas 100.00 100.00 Norfolk Trading S.A. (“Norfolk”) Uruguay 100.00 100.00 Politeno Empreendimentos Ltda. (“Politeno Empreendimentos”) Brazil 100.00 100.00 Rio Polímeros S.A. (“Riopol”) Brazil 100.00 100.00 Unipar Comercial e Distribuidora S.A. (“Unipar Comercial”) (xii) Brazil 100.00 Jointly-controlled subsidiaries Refinaria de Petróleo Riograndense S.A. (“RPR”) Brazil 33.20 33.20 Polietilenos de America S.A.(“Polimerica”) Venezuela 49.00 49.00 Polipropileno Del Sur S.A.(“Propilsur”) Venezuela 49.00 49.00 Specific Purpose Entity ("SPE") Fundo de Investimento Multimercado Crédito Privado Sol (“FIM Sol”) Brazil 100.00 100.00 (i) Merged into Braskem PP Americas Inc. in January 2011 (Note 1 (b.2)). (ii) This company's name was changed from Braskem PP Americas Inc. to Braskem America Inc. after the merger of its parent (Note 1 (b.2)). (iii) Company created in February 2011. (iv) This company's name was changed from Braskem Petroquímica S.A. to Braskem Argentina S.A. (v) This company's name was changed from Braskem Europe B.V to Braskem Netherlands B.V. (vi) Company created in August 2011. (vii) Company created in February 2011. (viii) This company's name was changed from Quattor Petroquímica S.A. to Braskem Petroquímica S.A. (ix) Cetrel started to be fully consolidated by Braskem as from the quarterly information for the period ended June 30, 2011 based on a new interpretation of that subsidiary's bylaws, which, according to the opinion of the Company's external legal advisors, establishes control by the Company. The consolidated quarterly in information for the prior periods was not restated due to the immateriality of Cetrel to the Company's financial information as a whole. (x) Company sold in May 2011 (Note 1 (b.4) (iii)). (xi) This company's name was changed from Quattor Participações S.A. to Braskem Qpar S.A. (xii) Merged into Quantiq in January 2011 (Note 1 (b.1)). 18 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated Non-controlling interest in the equity and results of operations of subsidiaries Equity Profit (loss) for the year Braskem Idesa 93,578 18,079 Cetrel 121,744 12,998 Total 215,322 18,079 8,303 Reconciliation of equity and profit (loss) for the period between Parent Company and consolidated Equity Profit (loss) for the year Parent company 9,784,788 10,439,099 1,895,309 Braskem's shares owned by subsidiary Braskem Petroquímica Non-controlling interest 215,322 18,079 8,303 Consolidated 9,951,218 10,408,286 1,889,485 Segment reporting Operating segment information is prepared and presented consistently with the internal report provided to the Chief Executive Officer, who is the main operating decision-maker and responsible for allocating resources and assessing performance of the operating segments. The determination of results per segment takes into consideration the transactions carried out with third parties and transfers of goods and provision of services between segments that are considered arm’s length sales and stated based on market prices. Foreign currency translation (a) Functional and presentation currency The functional and presentation currency of the Company is the real, determined in accordance with CPC 02 (R2) and IAS 21. (b) Transactions and balances Foreign currency transactions and balances are translated into the functional currency using the foreign exchange rates prevailing at the dates of the transactions or at year end, as applicable. Foreign exchange gains and losses resulting from the settlement of such transactions and from the translation at year-end foreign exchange rates of monetary assets and liabilities denominated in foreign currencies are recognized in the statement of operations, except those designated for hedge accounting, which are deferred in equity as cash flow hedges. Foreign exchange variations on financial assets and liabilities are classified as “financial income” and “financial expenses”, respectively. 19 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated (c) Foreign subsidiaries and jointly-controlled subsidiaries Some subsidiaries and jointly-controlled subsidiaries have a different functional currency from that of the Company, namely: (i) Propilsur and Polimerica - headquartered in Venezuela, for which the functional currency is the U.S. dollar, since they are under the construction stage and the capital contributions and the main supplies of equipment and services are based on this currency; (ii) Braskem Idesa and Braskem Idesa Serviços - headquartered in Mexico, for which the functional currency is the Mexican peso, since they are under the construction stage and the main supplies of equipment and services are based on this currency; (iii) Braskem America, headquartered in the United States – it maintains a management structure that is independent from the operations of the Parent Company and that comprises own labor, outsourcing services, acquisition of raw materials and production and sale of resins. Prices, personnel expenses and production costs are mostly determined in U.S. dollar, which is, therefore, its functional currency; and (iv) Braskem Alemanha – it maintains a management structure that is independent from the operations of the Parent Company and that comprises own labor, outsourcing services, acquisition of raw materials and production and sale of resins. Prices, personnel expenses and production costs are mostly determined in euro, which is, therefore, its functional currency. The financial statements of these subsidiaries and jointly-controlled subsidiaries are translated into reais based on the following rules: · assets and liabilities for each balance sheet presented are translated at the closing rate at the date of that balance sheet; · equity is converted at the historical rate, that is, the foreign exchange rate prevailing on the date of each transaction; and · income and expenses for each income statement are translated at the rate prevailing on the dates of the transactions. All resulting exchange differences are recognized as a separate component of equity in the account “other comprehensive income”. When a foreign investment is partially or fully disposed of, exchange differences recorded in equity are recognized in the income statement as part of the gain or loss on the transaction. Cash and cash equivalents Cash and cash equivalents include cash in hand, deposits held at call with banks and highly liquid investments with maturities of three months or less. They are convertible into a known amount and subject to an immaterial risk of change in value. 20 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated Financial assets Classification The Company classifies its financial assets upon initial recognition in the categories listed below. The classification depends on the purpose for which the financial assets were acquired/established. (a) Held-for-trading financial assets – these are measured at fair value and they are held to be actively and frequently traded in the short term. The assets in this category are classified as current assets. Derivatives are also categorized as held for trading unless they are designated for hedge accounting (Note 2.7). (b) Loans and receivables - these are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market. They are classified as current assets, except for those falling due more than 12 months after the balance sheet date (these are classified as non-current assets). The Company’s loans and receivables comprise loans to related parties and accounts with associates, trade accounts receivable (Note 8), other accounts receivable (Note 14), cash and cash equivalents (Note 6) and financial investments (Note 7). (c) Held-to-maturity financial assets - these are financial assets acquired with the intention and financial capacity for their maintenance in the portfolio up to maturity. The Company’s held-to-maturity financial assets comprise mainly quotas of investment funds in credit rights, classified as non-current assets. (d) Available-for-sale financial assets - these are non-derivatives that are either designated in this category or not classified in any of the previous categories. They are included in current assets unless management intends to dispose of them within 12 months after the balance sheet date. These are classified as non-current assets. Recognition and measurement Purchases and sales of financial assets are recognized on the trade date (the date on which the Company commits to purchase or sell the asset). Available-for-sale and held-for-trading financial assets are carried at fair value on an ongoing basis. Gains or losses arising from changes in the fair value of held-for trading financial assets are presented in “financial results” in the period in which they arise. Interest on available-for-sale securities calculated using the effective interest method is recognized in the income statement as financial income. Changes in the fair value of monetary securities classified as available-for-sale are recognized in equity, net of taxes, as “other comprehensive income”. When securities are sold or impaired, the accumulated fair value adjustments are included in the income statement as “financial results”. Loans and receivables are carried at amortized cost using the effective interest method. These assets are stated at cost of acquisition, plus earnings accrued, against profit or loss for the year. Financial assets are derecognized when the rights to receive cash flows from the investments have been received or transferred and the Company has transferred substantially all risks and rewards of ownership of the related assets. 21 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated The transaction costs related to the held-for-trading financial assets are expensed in the income statement. For the other financial assets, the transaction costs, when they are significant, are added to their respective fair value. Dividends declared by associates are recognized in the income statement as part of the account “results from equity investments”. The fair values of quoted investments are based on current bid prices. If the market for a financial asset and for unlisted securities is not active, the Company establishes fair value by using valuation techniques. These include the use of recent arm’s length transactions, reference to other instruments that are substantially the same, discounted cash flow analysis, and option pricing models that make maximum use of market inputs and rely as little as possible on entity-specific inputs. Offsetting financial instruments Financial assets and liabilities are offset and the net amount is reported in the balance sheet when there is a legal right to offset the recognized amounts and an intention to settle them on a net basis, or realize the asset and settle the liability simultaneously. Impairment of financial assets The Company assesses at each balance sheet date, based on the history of losses, whether there is objective evidence that a financial asset, classified as loans and receivables, held-to-maturity or available-for-sale, is impaired. The criteria the Company uses to determine that there is objective evidence of an impairment loss include: a) significant financial difficulty of the issuer or debtor; b) a breach of contract, such as a default or delinquency in interest or principal payments; c) it becomes probable that the borrower will enter bankruptcy or other financial reorganization; or d) the disappearance of an active market for that financial asset because of financial difficulties. (a) Assets classified as held-to-maturity and loans and receivables Losses are recorded when there is objective evidence of impairment as a result of one more events that occurred after the initial recognition of the asset and that loss event has an impact on the future cash flows that can be reliably estimated. The amount of any impairment loss is measured as the difference between the asset’s carrying amount and the present value of future cash flows discounted at the financial asset’s original effective interest rate. This methodology does not apply to the calculation of the provision for impairment. The methodology adopted by the Company for recognizing the provision for impairment is based on the history of losses and considers the sum of (i) 100% of the amount of receivables past due for over 180 days; (ii) 50% of the amount of receivables past due for over 90 days; (iii) 100% of the amount of receivables under judicial collection (iv) 100%.of the receivables arising from a second renegotiation with customers; (v) and all the receivables from the first renegotiation maturing within more than 24 months. Receivables from related parties are not considered in this calculation. 22 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated (b) Assets classified as available-for-sale When there is any evidence of an impairment loss for the financial assets classified as available for sale , the accumulated fair value that is recognized in equity is transferred from “other comprehensive income” to profit (loss) for the year. If, in a subsequent period, the amount of the loss decreases and this decrease can be objectively related to an event occurring after the impairment loss was recognized, the impairment loss is reversed. Derivative financial instruments and hedging activities Derivatives are recognized at fair value on an ongoing basis. (a) Hedging activities (designated for hedge accounting) The full fair value of a hedging derivative is classified as a non-current asset or liability when the remaining maturity of the hedged item is more than 12 months. The recognition of the gain or loss in profit or loss depends on whether the derivative is designated as a hedging instrument, and if so, on the nature of the item being hedged. Management may designate certain derivatives as hedges of a particular risk associated with a recognized asset or liability or a highly probable forecast transaction (cash flow hedge). The Company documents at the inception of the transaction the relationship between hedging instruments and hedged items, as well as its risk management objectives and strategy for undertaking various hedging transactions. It also documents its assessment, on an ongoing basis, of whether the derivatives that are used in hedging transactions are highly effective in offsetting changes in fair values or cash flows of hedged items. The effective portion of the changes in the fair value of hedge derivatives is recognized in “other comprehensive income”. These amounts are transferred to profit or loss for the periods in which the hedged item affects profit or loss. Gains or losses on interest rate or foreign exchange rate swaps that hedge borrowings are recognized in profit (loss) for the year as “financial result”. The ineffective portion is recognized immediately in the income statement as “financial income and expenses” within “financial result”. When the hedge instrument matures or is sold or when it no longer meets the criteria for hedge accounting, it is prospectively discontinued and any cumulative gain or loss existing in equity remains in equity and is recognized in profit or loss when the hedged item or transaction affects profit or loss. If the hedged item or transaction is settled in advance or discontinued, the cumulative gain or loss that was previously recognized in equity is immediately transferred to profit or loss for the year. The cash flow hedge transactions carried out by the Company are described in Note 21. 23 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated (b) Derivatives at fair value through profit or loss Derivatives not designated as hedge instruments are classified as current assets or liabilities. Changes in the fair value of these derivative instruments are recognized immediately in the income statement within “financial results”. (c) Derivatives embedded in commercial agreements The Company has procedures aimed at the timely recognition, control and proper accounting treatment of embedded derivatives in purchase, sale and service agreements. The contracts that may have embedded derivative instruments are assessed to determine whether the economic characteristics of the embedded derivatives are closely related to those of the host contract or not and, if they are not, the embedded derivatives are separated from the host contract and stated at fair value through profit or loss Currently, Braskem has no contracts that require the separation of embedded derivatives. Trade accounts receivable Trade accounts receivable are recognized at the amount billed net of the provision for impairment. The Company’s average billing period is 30 days, therefore, the amount of the trade accounts receivable corresponds to their fair value on the date of the sale. Inventories Inventories are stated at the lower of average acquisition or production cost or at the net realizable value. The Company determines the cost of its inventories using the absorption method based on the weighted moving average. Net realizable value is the estimated selling price in the ordinary course of the Company’s business, less taxes. The provisions for impairment of slow-moving or obsolete inventories are recognized when the realization amount is lower than cost. Imports in transit are stated at the cost accumulated in each import. Investments in subsidiaries Subsidiaries are all entities over which the Company has the power to govern the financial and operating policies so as to obtain benefits from its activities (control). The investments in subsidiaries are accounted for in the financial statements of the Parent Company using the equity method. Subsidiaries are fully consolidated for as long the Company has the control over them. The Company uses the acquisition method to account for the acquisitions of subsidiaries (business combinations). The use of this method requires (i) the identification of the acquirer; (ii) determination of the date of acquisition; (iii) the recognition and measurement of the identifiable assets acquired, contingencies, liabilities assumed and non-controlling interests; and (iv) the recognition and measurement of goodwill from future profitability or gain arising from a bargain purchase. The consideration transferred for the acquisition of a subsidiary is the sum of the fair value of the assets transferred, liabilities incurred and equity interests issued by the Company. Identifiable assets acquired and liabilities and contingent liabilities assumed in a business combination are measured initially at their fair values at the acquisition date. The non-controlling interests in the investee are determined by means of the application of the respective interest percentage on the fair value of the acquiree’s net assets. 24 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated The excess of the consideration paid in relation to the fair value of the Company’s share of the identifiable net assets acquired, is recorded as goodwill. When the consideration transferred is less than the fair value of the net assets of the subsidiary acquired, the difference, after all recalculations are made, is recognized directly as a gain in the income statement (bargain purchase). The costs related to the acquisition of subsidiaries are accounted for in profit or loss for the year as they are incurred. Investment gains and losses arising from transactions (purchase or sale) with non-controlling shareholders are directly recorded in equity in “other comprehensive income”. These gains and losses are transferred to profit (loss) for the year when the Company ceases to have control over the related subsidiary. The Company recognizes, in the Parent Company’s financial statements, a provision for losses in subsidiaries at an amount equivalent to the net capital deficiency of these subsidiaries. This provision is recorded in non-current liabilities with a contra-entry to the account “results from equity investments”. Investments in associates and other investments Associates are all entities over which the Company has the power to participate in the financial and operating decisions without having control (significant influence). Investments in associates are initially accounted for at cost and subsequently using the equity method and they may include possible goodwill identified on acquisition, net of any accumulated impairment loss. Unrealized gains on transactions between the Company and its associates are eliminated to the extent of the Company’s interest. Gains and losses arising from the dilution of or increase in investments in associates are recognized in the income statement. Other investments are stated at acquisition cost, less provision for adjustments to market value, when applicable. Investments in jointly-controlled subsidiaries Jointly-controlled subsidiaries are all entities over which the Company shares control with one or more parties under a shareholders’ or partners’ agreement. Investments in jointly-controlled subsidiaries are initially accounted for at cost and subsequently using the equity method. These investments are consolidated using the proportional consolidation method. Property, plant and equipment Property, plant and equipment is stated at cost net of accumulated depreciation and provision for impairment, when applicable. The cost includes: (a) the acquisition price and the financial charges incurred in borrowings during the phase of construction (Note 19(g)), and all other costs directly related with making the asset usable; and (b) the fair value of assets acquired through business combinations. 25 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated The assets intended for maintaining the Company’s activities arising from financial lease operations are recorded initially at the lower of fair value or the present value of the minimum payment of the contract, and are depreciated on a straight-line basis over the lower of the remaining useful life of the asset or the term of the contract. The financial charges are capitalized on the balance of the projects in progress using (i) an average funding rate of all borrowings; and (ii) the portion of the foreign exchange variation that corresponds to a possible difference between the average rate of financing in the internal market and the rate mentioned in item (i) above. The machinery, equipment and installations of the Company require inspections, replacement of components and maintenance in regular intervals. The Company makes stoppages in regular intervals that vary from two to six years to perform these activities. These stoppages can involve the plant as a whole, a part of it, or even specific relevant pieces of equipment, such as industrial boilers, turbines and tanks. Stoppages that take place every six years, for example, are usually made for the maintenance of industrial plants as a whole. Costs that are directly attributable to these stoppages are capitalized when (i) it is probable that future economic benefits associated with these costs will flow to the Company; and (ii) these costs can be measured reliably. For each scheduled stoppage, the costs of materials and services from third-parties are included in property, plant and equipment items that were the subject matter of the stoppage and are fully depreciated until the beginning of the following related stoppage. The expenditures with the consumption of small materials, maintenance and the related services from third parties are recorded, when incurred, as production costs. Property, plant and equipment items are depreciated on a straight-line basis. The average depreciation and depletion rates used, determined based on the useful lives of the assets, are presented in Note 3.4. Land has an indefinite useful life, therefore, it is not depreciated. Projects in progress are not depreciated. Depreciation begins when the assets are available for use. The useful life is annually reviewed by the Company. The review made on December 31, 2011 did not indicate the need for a change in relation to 2010. The Company does not attribute a residual value to assets due to its insignificance. Intangible assets The group of accounts that comprise the intangible assets is the following: (a) Goodwill based on future profitability The existing goodwill was determined in accordance with the criteria established by the accounting practices adopted in Brazil before the adoption of the CPC pronouncements and represent the excess of the amount paid over the amount of equity of the entity acquired. The Company applied the exemption related to business combinations prior to January 1, 2009 and did not remeasure these amounts. This goodwill has not been amortized since January 1, 2009 and it is tested annually for impairment. Goodwill is accounted for at cost, net of accumulated impairment losses. Impairment losses are not reversed. 26 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated (b) Trademarks and patents The technologies acquired from third parties and in a business combination are recorded at the cost of acquisition and/or fair value and other directly attributed costs, net of accumulated amortization and provision for impairment, when applicable. Technologies that have defined useful lives and are amortized using the straight-line method based on the estimated useful lives of the assets (15 to 20 years) or the term of the purchase agreement. Expenditures with research and development are accounted for in profit or loss as they are incurred. (c) Contractual customer and supplier relationships Contractual customer and supplier relationships arising from a business combination are recognized at fair value at the acquisition date. These contractual customer and supplier relationships have a finite useful life and are amortized using the straight-line method over the term of the respective purchase or sale agreement. (d) Software This is recorded at cost net of accumulated amortization and provision for impairment, when applicable. Cost includes the acquisition price and/or internal development costs and all other costs directly related with making the software usable. Software that has defined useful lives is amortized using the straight-line method based on its estimated useful lives (3 to 10 years) or on the term of the respective purchase contracts. Costs associated with maintaining computer software programs are recognized in profit or loss as incurred. Impairment of non-financial assets Assets that have indefinite useful lives, for example goodwill based on future profitability, are not subject to amortization and are tested annually for impairment. This goodwill is allocated to the Cash Generating Units (“CGU”) or operating segments for the purposes of impairment testing. Assets that are subject to depreciation or amortization are reviewed for impairment whenever events or circumstances indicate that the carrying amount may not be recoverable. An impairment loss is recognized when the asset’s carrying amount exceeds its recoverable amount. The recoverable amount is the higher of (i) an asset’s fair value less costs to sell; (ii) and its value in use. Taking into consideration the peculiarities of the Company’s assets, the value used for assessing impairment is the value in use, except when specifically indicated otherwise. The value in use is estimated based on the present value of future cash flows (Note 3.6). For the purposes of assessing impairment, assets are grouped at the lowest levels for which there are identifiable cash flows that can be CGUs or operating segments. Non-financial assets other than goodwill that were adjusted due to impairment are subsequently reviewed for possible reversal of the impairment at the balance sheet date. 27 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated Trade payables Trade payables are obligations to pay for goods or services that have been acquired in the ordinary course of business and they are recorded at the amount billed. When applicable, they are recorded at present value based on interest rates that reflect the term, currency and risk of each transaction. The Company calculates the adjustment to present value for the purchases that fall due after 180 days and accounts for it as financial expenses. Borrowings Borrowings are recognized initially at fair value and, in some cases, net of the transaction costs incurred in structuring the transaction. Subsequently, borrowings are presented with the charges and interest in proportion to the period incurred . Provisions Provisions are recognized in the balance sheet when (i) the Company has a present legal, contractual or constructive obligation as a result of past events, (ii) it is probable that an outflow of resources will be required to settle the obligation and (iii) the amount can be reliably estimated. The provisions for tax, labor and other contingencies are recognized based on Management’s expectation of probable loss in the respective proceedings in progress and supported by the opinion of the Company’s external legal advisors (Note 24). The contingencies assumed in a business combination for which an unfavorable outcome is considered possible are recognized at their fair value on the acquisition date. Subsequently, and until the liability is settled, these contingent liabilities are measured at the higher of the amount recorded in the business combination and the amount that would be recognized under CPC 25 and IAS 37. Provisions are measured at the present value of the expenditures expected to be required to settle the obligation using a rate before tax effects that reflects current market assessments. The increase in the provision due to passage of time is recognized in “financial results”. Current and deferred income tax and social contribution The income tax (“IR”) and social contribution (“CSL”) recorded in the year are determined on the current and deferred tax basis. These taxes are calculated on the basis of the tax laws enacted at the balance sheet date in the countries where the Company operates and are recognized in the income statement, except to the extent they relate to items recorded in equity. Deferred income tax and social contribution are recognized on temporary differences between the tax bases of assets and liabilities and their carrying amounts in the financial statements. On the other hand, the deferred income tax and social contribution are not accounted for if they arise from the initial recognition of an asset or liability in a transaction other than a business combination that at the time of the transaction affects neither accounting, nor taxable profit or loss. Deferred income tax and social contribution assets are recognized to the extent that it is probable that future taxable profit will be available against which the temporary differences can be utilized based on projections of future results prepared and based on internal assumptions and future economic scenarios that will allow for their utilization. The amounts accounted for and projections are regularly reviewed. 28 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated Deferred income tax and social contribution assets and liabilities are presented net in the balance sheet when there is a legally enforceable right to offset them upon the calculation of current taxes, generally when related to the same legal entity and the same tax authority. Accordingly, deferred tax assets and liabilities in different entities or in different countries are generally presented separately, and not on a net basis. Management periodically evaluates positions taken by the Company in income tax returns with respect to situations in which applicable tax regulation is subject to interpretation. Employee benefits – pension plan The Company sponsors a defined contribution plan and defined benefit plans. (i) Defined contribution plan For the defined contribution plans, the Company pays contributions to private pension plans on compulsory, contractual or voluntary bases. As soon as the contributions are paid, the Company does not have any further obligations related to additional payments. (ii) Defined benefit plan The defined benefit plan is financed by the payment of contributions to pension funds and the use of actuarial assumptions is necessary to measure the liability and the expenses of the plan, as well as the existence of actuarial gains and losses. The liability recognized in respect of defined benefit pension plans is the present value of the defined benefit obligation at the balance sheet date, less the market value of plan assets, adjusted by actuarial gains or losses and past-service costs. The defined benefit obligation is calculated annually by independent actuaries using the projected unit credit method. The present value of the defined benefit obligation is determined by discounting the estimated future cash outflows using the expected interest rate of return on assets disclosed by the plan’s manager, which have terms to maturity approximating the terms of the related pension obligation. The Company adopts the corridor approach to recognize actuarial gains and losses arising from experience adjustments and changes in actuarial assumptions. Actuarial gains and losses that exceed the higher of 10% of plan assets or 10% of plan liabilities, are charged or credited to profit or loss according to the average remaining service period of the fund participants. Past-service costs are recognized immediately in profit or loss on a straight-line basis over a period equivalent to the vesting period. 29 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated Contingent assets and liabilities and judicial deposits The recognition, measurement and disclosure of contingent assets and liabilities and judicial deposits are performed in accordance with CPC 25 and IAS 37 as follows: (i) Contingent assets – are not recognized in the books, except when management considers, supported by the opinion of its external legal advisors, the gain to be virtually certain or when there are secured guarantees or for which a favorable final and unappealable decision has been rendered. (ii) Contingent liabilities – are not recognized, except when management considers, supported by the opinion of its external legal advisors, that the chances of an unfavorable outcome is probable. In the case of non-recognition, the Company discloses the main proceedings for which an unfavorable outcome is possible in Note28. (iii) Judicial deposits – are maintained in non-current assets without the deduction of the related provisions for contingencies or legal liabilities, unless such deposit can be legally offset against liabilities and the Company intends to offset such amounts . Recognition of sales revenue Sales revenue comprises the fair value of the consideration received or receivable for the sale of goods and services in the ordinary course of the Company’s activities. Revenue is shown net of taxes, returns and rebates. Revenue from the sale of goods is recognized when (i) the amount of revenue can be reliably measured and the Company no longer has control over the goods sold; (ii) it is probable that future economic benefits will be received by the Company; and (iii) all legal rights and risks and rewards of ownership have been transferred to the customer. The Company does not make sales with continued management involvement. Most of Braskem’s sales are made to industrial customers and, in a lower volume, to retailers and resellers. The moment at which the legal right, as well as the risks and rewards, are substantially transferred to the customer depends on the delivery terms: (i) for contracts in which the Company is responsible for freight and insurance, the legal right, as well as the risks and rewards, are transferred to the customer after the good is delivered at the contractually agreed destination; (ii) for contracts in which the freight and insurance are the responsibility of the customer, the risks and rewards are transferred at the moment the goods are delivered at the client’s shipping company; and (iii) f or contracts in which the delivery of the goods involves the use of pipelines, particularly basic petrochemicals, the risks and rewards are transferred at the point immediately after the Company’s official measures, which is the point of delivery of the goods and transfer of their ownership. 30 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated Distribution of dividends Distributions of dividends and interest on capital to the Company’s shareholders are recognized as a liability in the financial statements at year-end in accordance with Brazilian tax legislation and the Company’s bylaws. The amount that is lower than the portion equivalent to the minimum compulsory dividend (25%) is recorded as a liability in the “dividends payable” account because it is considered a legal liability as provided for in the Company’s bylaws. The amount of dividends that exceeds the minimum compulsory dividend is not recorded as a liability and it is presented in the “proposed additional dividend” account in equity. Operating leases Leases in which a significant portion of the risks and rewards of ownership of the assets is retained by the lessor are classified as operating leases. Payments made under these leases are charged to the income statement on a straight-line basis over the period of the lease. The contracts in which the Company holds substantially all risks and rewards of ownership of the assets, are classified as operating leases and recognized in liabilities as “other payables”. New standards, amendments and interpretations to existing standards that are not yet effective New standards, amendments and interpretations to existing standards that are not yet effective and that have not been early adopted by the Company and its subsidiaries: IAS 19, "Employee benefits" was amended in June 2011. The impact on the Company will be as follows: (i) to eliminate the corridor approach; (ii) to recognize all actuarial gains and losses in “other comprehensive income” as they occur; (iii) to immediately recognize all past service costs; and (iv) to replace interest cost and expected return on plan assets with a net interest amount that is calculated by applying the discount rate to the net defined benefit asset (liability). The standard is applicable as from January 1, 2013. These amendments have not yet been ratified by the CPC. IFRS 9, "Financial instruments" addresses the classification, measurement and recognition of financial assets and financial liabilities. IFRS 9 was issued in November 2009 and October 2010. It replaces the parts of IAS 39 that relate to the classification and measurement of financial instruments. IFRS 9 requires financial assets to be classified into two measurement categories: those measured at fair value and those measured at amortized cost. The determination is made at initial recognition. The basis of classification depends on the entity’s business model and the contractual cash flow characteristics of the financial instruments. For financial liabilities, the standard retains most of the IAS 39 requirements. The main change is that, in cases where the fair value option is taken for financial liabilities, the part of a fair value change due to an entity’s own credit risk is recorded in other comprehensive income rather than in the income statement, unless this creates an accounting mismatch. The standard is applicable as from January 1, 2015. This standard has not yet been ratified by the CPC. IFRS 10, "Consolidated financial statements" builds on existing principles by identifying the concept of control as the determining factor in whether an entity should be included within the consolidated financial statements of the Parent Company. The standard provides additional guidance to assist in the determination of control. The standard is applicable as from January 1, 2013. This standard has not yet been ratified by the CPC. 31 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated IFRS 11,"Joint arrangements" was issued in May 2011. The standard provides for a more realistic reflection of joint arrangements by focusing on the rights and obligations of the arrangement, rather than on its legal form. There are two types of joint arrangements: (i) joint operations - arise where a joint operator has rights to the assets and obligations relating to the arrangement and hence accounts for its interest in assets, liabilities, revenue and expenses; and (ii) joint ventures - arise where the joint operator has rights to the net assets of the arrangement and hence equity accounts for its interest. The proportional consolidation method will no longer be permitted in joint ventures. The standard is applicable as from January 1, 2015. This standard has not yet been ratified by the CPC. IFRS 12, "Disclosures of interests in other entities" includes the disclosure requirements for all forms of interests in other entities, including joint arrangements, associates, special purpose vehicles and other off balance sheet vehicles. The standard is applicable as from January 1, 2013. This standard has not yet been ratified by the CPC. IFRS 13, “Fair value measurement” was issued in May 2011. IFRS 13 aims to improve consistency and reduce complexity by providing a precise definition of fair value and a single source of fair value measurement and disclosure requirements for use across IFRSs. The requirements do not extend the use of fair value accounting but provide guidance on how it should be applied where its use is already required or permitted by other standards within IFRSs. The standard is applicable as from January 1, 2013. This standard has not yet been ratified by the CPC. The Company is yet to access the full impact of these standards. There are no other IFRSs or IFRIC interpretations that are not yet effective that would be expected to have a material impact on the Company. 3 Application of critical accounting practices and judgments Critical estimates and judgments Critical estimates and judgments are those that require the most difficult, subjective or complex judgments by management, usually as a result of the need to make estimates that affect issues that are inherently uncertain. Estimates and judgments are continually reassessed and are based on historical experience and other factors, including expectations of future events that are believed to be reasonable under the circumstances. Actual results can differ from those estimated under different variables, assumptions or conditions. In order to provide an understanding of the way the Company forms its judgments on future events, the variables and assumptions used in estimates are presented below: Deferred income tax and social contribution The Company keeps a permanent record of deferred income tax and social contribution on the following bases: (i) tax losses and social contribution tax loss carryforwards; (ii) temporarily non-taxable and undeductible income and expenses, respectively; (iii) tax credits and expenses that will be reflected in the books in subsequent periods; and (iv) asset and liability amounts arising from business combinations that will be treated as income or expenses in the future and that will not affect the calculation of income tax and social contribution. 32 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated The recognition and the amount of deferred taxes assets depend on the generation of future taxable income, which requires the use of an estimate related to the Company’s future performance. This information is in the Business Plan, which is approved by the Board of Directors at the end of the second half of every year. This plan is prepared by the Executive Board and its main variables, such as the price of the products manufactured by the Company, price of naphtha, exchange variation, interest rate, inflation rate, and the start-up of operations of new plants are obtained from specialized external consultants. The Company annually reviews the projection of taxable income. If this projection shows that the taxable income will not be sufficient to absorb the deferred tax, then the corresponding portion of the asset that cannot be recovered is written-off. Pension plans The Company recognizes the obligation of the employee defined benefit plans and related costs, net of the plan assets, by adopting the following practices: (i) the plan cost is determined by actuaries using the projected unit credit method and the best estimates of the plan’s manager and the Company of the expected performance of the plan’s investments, salary growth, retirement age of employees and discount rates; (ii) the plan assets are stated at fair value; (iii) plan curtailments result in significant changes in the length of service expected from active employees. A net curtailment gain or loss is recognized when the event is probable and can be estimated. The discount rate used to determine the future benefit obligation is an estimate of the interest rate of return on the plan assets disclosed by the plan’s management. Additionally, actuaries, supported by the plan’s manager, also use subjective factors such as rescission, turnover and mortality rates to estimate these factors. The actuarial assumptions used in the Company’s plans can be materially different from the actual results due to changes in economic and market conditions, regulatory events, court decisions, higher or lower rescission rates or longer or shorter longevity of participants (Note 26). Derivative financial instruments The Company evaluates the derivative financial instruments at their fair value on the date of the financial statements and the main sources of information are the stock exchanges, commodities and futures markets, disclosures of the Central Bank of Brazil and quotation services like Bloomberg. Nevertheless the high volatility of the foreign exchange and interest rate markets in Brazil caused, in certain periods, significant changes in future rates and interest rates over short periods of time, leading to significant changes in the market value of swaps and other financial instruments. The market value recognized in its financial statements may not necessarily represent the amount of cash that the Company would receive or pay upon the settlement of the transaction. Useful live of assets The Company recognizes the depreciation and depletion of its long-lived assets based on their useful life estimated by independent appraisers and approved by the Company’s technicians taking into consideration the experience of these professionals in the management of Braskem’s plants. The useful lives initially established by independent appraisers are reviewed at the end of every year by the Company’s technicians in order to check whether they need to be changed. In December 2011, this analysis concluded that the useful lives applied in 2010 and 2011 should be maintained in 2012. 33 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated The main factors that are taken into consideration in the definition of the useful life of the assets that compose the Company’s industrial plants are the information of manufacturers of machinery and equipment, volume of the plants’ operations, quality of preventive and corrective maintenance and the prospects of technological obsolescence of assets. The Company’s management also decided that (i) depreciation should cover all assets because when the equipment and installations are no longer operational, they are sold by amounts that are absolutely immaterial; and (ii) land is not depreciated because it has an indefinite useful life. The useful lives applied to the assets determined the following average depreciation and depletion rates: Percentage (%) Buildings and improvements Machinery, equipment and installations Mines and wells Furniture and fixtures IT equipment Lab equipment Security equipment Vehicles Other Valuation of assets and liabilities in business combinations In accordance with CPC 15 and IFRS 3, the Company must allocate the cost of the assets acquired and liabilities assumed based on their estimated fair values on the acquisition date. The Company exercises significant judgment in the process of identifying and evaluating tangible and intangible assets and liabilities and in the determination of their remaining useful lives. The use of assumptions in the evaluation of the assets acquired and liabilities assumed includes an estimate of discounted cash flows or discount rates that may result in estimated amounts that are different from those of the assets acquired and liabilities assumed. The Company contracts a specialized company to evaluate the fair value of the assets acquired and liabilities assumed. If the future results are not consistent with the estimates and assumptions used, the Company may be exposed to losses that may be material. Impairment test for tangible and intangible assets (a) Tangible and intangible assets with defined useful lives On the balance sheet date, the Company makes an analysis to determine if there is evidence that the amount of long-lived tangible assets and intangible assets with defined useful lives will not be recoverable. This analysis takes into consideration the following variables that are relevant to the Business Plan mentioned in Note 3.1: (i)evolution of Industrial Gross Domestic Product; (ii) price of naphtha; (iii) evolution of Brazil’s Gross Domestic Product; (iv) inflation; and (v) foreign exchange rates. The Company uses scenarios projected by specialized consultants to estimate these variables. 34 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated When some evidence that the amount of tangible and intangible assets with defined useful lives will not be recovered is identified, the Company compares the amount of these assets with the respective value in use. For this test, the Company uses the cash flow that is prepared based on the Business Plan. The assets are allocated to the CGUs as follows: Basic petrochemicals operating segment: · CGU UNIB Bahia: represented by assets of the basic petrochemicals plants located in the state of Bahia; · CGU UNIB South: represented by assets of the basic petrochemicals plants located in the state of Rio Grande do Sul; · CGU UNIB Southeast: represented by assets of the basic petrochemicals plants located in the states of Rio de Janeiro and São Paulo; Polyolefins operating segment: · CGU Polyethylene: represented by assets of the polyethylene plants located in Brazil; · CGU Polypropylene: represented by assets of the polypropylene plants located in Brazil; Vinyls operating segment: · CGU Vinyls: represented by assets of PVC plants and chloride soda (CS) located in Brazil; Foreign businesses operating segment: · CGU PP USA: represented by assets of polypropylene plants located in the United States; · CGU PP Germany: represented by assets of polypropylene plants located in Germany; · CGU Green Polyethylene: represented by the Green Polyethylene plant located in Brazil; Chemical Distribution operating segment: · CGU Quantiq – represented by assets of the subsidiaries Quantiq and IQAG. (b) Goodwill based on future profitability and intangible assets with indefinite useful lives Whether there are indications that the amount of an asset may not be recovered or not, the balances of goodwill from future profitability arising from business combinations and intangible assets with indefinite useful lives are tested for impairment at least once a year at the balance sheet date. For the purposes of testing impairment, the Company allocated the goodwill existing at the CGU UNIB South and in the Polyolefins and Vinyls operating segments. The Company’s management allocated the goodwill to the Polyolefins segment based on the way this goodwill is internally managed. The existing goodwill was generated in a business combination that resulted in the simultaneous acquisition of polypropylene and polyethylene plants. The main raw materials of these plants were supplied by the Parent Company, which allowed for the obtainment of significant synergies in the operation. These synergies were one of the main drivers of that acquisition. Accordingly, the Company’s management tested this goodwill and assets for impairment in the ambit of their operating segment since the benefits of the synergies are associated with all units acquired. 35 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated Provisions and contingent liabilities Braskem’s management, based on the opinion of its external legal advisors, classifies the legal and administrative proceedings against the Company in terms of probability of loss as follows: Probable loss – these are proceedings for which there is a higher probability of loss than of a favorable outcome, that is, the probability of loss exceeds 50%. For these proceedings, the Company recognizes a provision that is determined as follows: (i) labor claims – the amount of the provision corresponds to the amount claimed multiplied by the Company’s historical percentage of settlement of claims of this nature; (ii) tax claims - the amount of the provision corresponds to 100% of the value of the matter plus charges corresponding to the variation in the Selic rate, which is the rate disclosed by the Central Bank of Brazil; (iii) other claims – the amount of the provision corresponds to the value of the matter. Possible loss – these are proceedings for which the possibility of loss is not remote. The loss may occur, however, the elements available are not sufficient or clear to allow for a conclusion on whether the trend is for a loss or a gain. In percentage terms, the probability of loss is between 25% and 50%. For these claims, except for the cases of business combinations, the Company does not recognize a provision and mentions the most significant ones in a note to the financial statements (Note 28). In business combination transactions, in accordance with the provision in CPC 15 (R1) and IFRS 3, the Company records the fair value of the claims based on the assessment of loss. The amount of the provision corresponds to the value of the matter, plus charges corresponding to the variation in the Selic rate, multiplied by the probability of loss (Note 24(c)). Remote loss – these are proceedings for which the risk of loss is small. In percentage terms, this probability is lower than 25%. For these proceedings, the Company does not recognize a provision nor does it disclose them in a note to the financial statements regardless of the amount involved. The Company’s management believes that the estimates related to the outcome of the proceedings and the possibility of future disbursement may change in view of the following: (i) higher courts may decide in a similar case involving another company, adopting a final interpretation of the matter and, consequently, advancing the termination of the of a proceeding involving the Company, without any disbursement or without implying the need of any disbursement; and (ii) programs encouraging the payment of the debts, such as refinancing programs (REFIS) implemented in Brazil at the Federal level, in favorable conditions that may lead to a disbursement that is lower than the one that is currently recognized in the provision or lower than the value of the matter. 36 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated 4 Risk management Braskem is exposed to (i) market risks arising from variations in commodity prices, foreign exchange and interest rates; (ii) credit risks of its counterparties in cash equivalents, financial investments and trade accounts receivable; and (iii) liquidity risks to meet its obligations related to financial liabilities. Braskem adopts procedures for managing market and credit risks that are in conformity with the new financial policy approved by the Board of Directors on August 09, 2010. The purpose of risk management is to protect the cash flows of Braskem and reduce the threats to the financing of its operating working capital and investment programs. Market risk Braskem prepares a sensitivity analysis for each type of market risk to which it is exposed, which is presented in Note 21.4. (a) Commodities risk Braskem is exposed to fluctuations in the prices of many petrochemical commodities, in particular, of its main raw material, the naphtha. As Braskem seeks to pass on the fluctuations in the prices of this raw material caused by the fluctuations in international prices, the Company does not enter into derivatives contracts to protect against commodity risks. Additionally, an immaterial part of sales are performed based on fixed-price contracts or contracts with a maximum and/or minimum fluctuation range. These contracts can be commercial agreements or derivative contracts relating to future sales. (b) Foreign exchange risk Braskem has commercial operations denominated or indexed in foreign currencies. Braskem’s inputs and products have prices denominated in or strongly influenced by international prices of commodities, which are usually denominated in U.S. dollars. Additionally, Braskem has long-term loans in foreign currencies, which expose the company to variations in the foreign exchange rate between the real and the foreign currency, in particular, the U.S. dollar. Braskem manages its exposure to foreign exchange risk by means of a combination of debts in foreign currencies, investments in foreign currencies and derivatives. Braskem’s financial policy to manage foreign exchange risks provides for the maximum and minimum coverage limits that should be followed and which are continuously monitored by its management. (c) Interest rate risk Braskem is exposed to the risk that a variation in floating interest rates causes an increase in its financial expenses from payments of future interest. Foreign currency denominated debt subject to floating rates is mainly subject to fluctuations in the Libor. Local currency denominated debt is mainly subject to the variation in the TJLP, fixed rates in Brazilian reais and the variation in the Interbank Deposit Certificate (“daily CDI”) rate. Braskem has swap contracts designated for hedge accounting with asset positions in floating Libor and liability positions at fixed rates. 37 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated Credit risk The transactions that subject Braskem to the concentration of credit risks are mainly in current accounts with banks, financial investments and trade accounts receivable in which Braskem is exposed to the risk of the financial institution or customer involved. In order to manage this risk, Braskem maintains bank current accounts and financial investments with large financial institutions, weighting concentrations in accordance with the ratings and the daily prices seen in the Credit Default Swap market for the institutions, as well as netting contracts that minimize the total credit risk arising from the many financial transactions entered into by the parties. On December 31, 2011, Braskem has netting contracts with Banco Citibank S.A., HSBC Bank Brasil S.A. – Banco Múltiplo, Banco Itaú BBA S.A., Banco Safra S.A., Banco Santander (Brasil) S.A., Banco Votorantim S.A., Banco West LB do Brasil S.A., Banco Caixa Geral – Brasil S.A., Banco Bradesco S.A. Approximately 50% of the amounts maintained in cash and cash equivalents (Note 6) and financial investments (Note 7) are contemplated in these contracts and the obligations in which are included in the account “borrowings” (Note19). With respect to the credit risk of customers, Braskem protects itself by performing a rigorous analysis before granting credit and obtaining secured and unsecured guarantees when considered necessary. The maximum exposure to credit risks of non-derivative financial instruments on the reporting date is their carrying amounts less any impairment losses. On December 31, 2011, the balance of trade accounts receivable is net of the provision for impairment and amounts to R$ 253,607 (2010 – R$ 269,159). Liquidity risk and capital management Braskem has a calculation methodology to determine an operating cash and a minimum cash for the purpose of, respectively: (i) ensure the liquidity of short-term obligations, calculated based on the expectation of operating disbursements for the following month; and (ii) ensure that the Company maintains liquidity in possible moments of crisis, calculated based on the expectation of operating cash generation, less short-term debts, working capital needs, among others. In some financing agreements, Braskem has covenants that tie the net debt and the payment of interest to its consolidated EBITDA (Earnings before interests, taxes, depreciation and amortization) (Note 19(i)). The Company’s Management monitors these indicators on quarterly basis in U.S. dollar, as established in the financing agreements. Additionally, Braskem has two revolving credit lines amounting to: (i) US$ 350 million, which may be used without restriction for a period of three years as from September 2010; and (ii) US$250 million, which may be used without restriction for a period of five years as from August 2011. These credit lines allow for the reduction of cash maintained by Braskem. On December 31, 2011, Braskem had not used any credit from these lines. The table below shows Braskem’s financial liabilities by maturity, corresponding to the period remaining in the balance sheet until the contractual maturity date. These amounts are calculated from undiscounted cash flows and may not be reconciled with the balance sheet. 38 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated Consolidated Until Between one and Between two and More than Fair value Note one year (i) two years (i) five years (i) five years (i) total Current Trade payables 6,847,340 6,847,340 Borrowings 2,237,316 2,237,316 Hedge accounting 9,031 9,031 Derivatives 74,361 74,361 Non-current Borrowings 2,068,506 5,965,642 19,688,279 27,722,427 Debentures 20 19,102 Hedge accounting 7,748 2,530 10,278 At December 31, 2011 9,168,048 2,076,254 5,968,172 19,707,381 36,900,753 (i) The maturity terms presented are based on the contracts signed. 5 Business combinations Quattor Participações S.A. (current Braskem Qpar) On January 22, 2010 the shareholders of the Parent Company (Odebrecht S.A. – “ODB”, Odebrecht Serviços e Participações S.A. – “OSP”, Petróleo Brasileiro S.A. – Petrobras e Petrobras Química S.A. – Petroquisa), together with União das Indústrias Petroquímicas S.A. – “Unipar”, entered into an Investment Agreement to establish the terms for the acquisition by the Company and of the investments held by Unipar in the petrochemical industry, allowing for the consolidation of Petrobras’ petrochemical investments in Braskem. On April 27, 2010, the Company purchased 143,192,231 of Quattor shares representing 60% of its total capital and paid the amount of R$ 659,454 to Unipar. On April 30, 2010, the Company acquired the control of Quattor and, at the Ordinary General Shareholders’ Meeting, it appointed the members of Quattor’s Board of Directors and this date is the date of acquisition for the purposes of accounting for this business combination. Under the Investment Agreement of January 22, 2010, when the Company acquired 60% of Quattor’s voting capital, it undertook to acquire the following interests: (i) 40% of the voting capital of Quattor held by Petrobras through the exchange of 18,000,087 shares issued by the Company; (ii) 33.3% of the voting capital of Polibutenos S.A. held by Unipar for a cash consideration of R$ 22,326; (iii) 0.68% of non-controlling interests in Quattor Química; these non-controlling shareholders have a tag along right to sell their shares for up to 80% of the price paid to the controlling shareholder); (iv) 25% of the voting capital of Riopol held by BNDESPAR. ¹ ¹ As part of the acquisition of Quattor, the Company assumed the obligation under a put option entered into by Unipar and BNDESPAR (Note 1(b.1(viii))). Under this put option and a similar put option entered into by Petrobras, Unipar and Petrobras, former owners of a 75% interest in Riopol, agreed to repurchase a 25% (being 15% by Unipar and 10% by Petrobras) non-controlling interest of Riopol from BNDESPAR at the end of a five-year period (that commenced on January 15, 2008), or at an earlier time during that period in the event that BNDESPAR decided to exercise the option earlier. Under the terms of the option, the purchase price of these shares would be equal to the total amount originally invested by BNDESPAR, corrected by a contractually agreed interest rate. 39 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated At the acquisition date, the fair value of the option entered by Unipar was R$ 205,121, based on the amount originally invested corrected by the contractual interest rate. On August 9, 2010, BNDESPAR exercised the put option and Braskem acquired 190,784,674 common shares and 30 preferred shares of Riopol for R$209,951. The change in the fair value of this put option totaled of R$ 4,830 and was recorded as an expense. Although the Company did not obtain the legal right over the aforementioned shares of the companies on the acquisition date, all the events described above were accounted for on April 30, 2010, since the Investment Agreement set forth the Company’s obligation to acquire all of the remaining shares. Subsequently, all interests were acquired under the Investment Agreement. The table below summarizes the consideration paid to the shareholders’ of the Quattor Group and the amounts of the assets acquired and liabilities assumed recognized on the date of acquisition, as well as the fair value on the date of the acquisition of the non-controlling interests in Quattor. Consideration paid Cash 704,298 Shares issued (the amount of R$250,049 also includes Braskem shares issued for the 250,049 purrchase of other interests in this business combination) BNDESPAR put option assumed by the Company and other obligations 218,739 Total consideration transferred (A) 1,173,086 Fair value of identifiable assets and assumed liabilities Current assets Inventory 823,012 Other current assets 1,383,104 Non-current assets Property, plant & equipment 7,531,158 Intangible 560,430 Other non-current assets 990,850 Current liabilities 2,903,113 Non-current liabilities Other provisions 220,619 Deffered income tax and social contribution 623,173 Other non-current liabilities 5,527,104 Total identifiable assets and assumed liabilities (B) 2,014,545 Business combination result (A) – (B) 841,459 The gain (bargain purchase) of R$ 841,459 is recorded in a specific account in the income statement for 2010 called “results from business combinations”. This bargain purchase was attributable to the terms of negotiation with the shareholders of Quattor. The fair value of the Company’s shares issued in these transactions was determined based on the BM&FBovespa closing price on April, 30, 2010 and totaled R$ 197,101. The fair value of the assets acquired and liabilities assumed was estimated by an independent appraiser and the main results are described below: (i) The fair value of inventories was determined taking into consideration the sales price, net of taxes, on the date of the evaluation of the assets using the market approach method. The difference between the market value and the carrying amount of inventories was R$ 68,009. 40 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated (ii) The method used to evaluate property, plant and equipment was the cost replacement approach method. Management, together with its external appraisers, understands that the use of the marketapproach method using the unit values of each asset that composes the plant would not reflect the economic value of the plant, since they would not consider the costs of the installed technology, costs of supporting installations and the active connection with production and distribution (going concern). In the evaluation process, the following information was used: (i) cost of installation of similar plants; (ii)most recent quotes for the expansion and replacement of similar assets; and (iii) cash price for the replacement of the asset, taking into consideration the working conditions on the date of inspection, among other. The adjustment booked over the historical Quattor property, plant and equipment book value of R$6,039,067 was in the amount of R$1,492,091. Therefore, after the adjustments, the fair value of property, plant and equipment registered in the acquisition was in the amount of R$7,531,158. (iii) As a result of the evaluation, net gains on future cash flows were identified for the commercial contracts with customers and suppliers that were brought to present value at a discount rate of 14.1% a year. Additionally, the costs of registration and product placement were considered and, in technology, the expenses incurred with personnel and the administrative expenses for the research conducted together with the Federal University of Rio de Janeiro were also considered. The identifiable intangible assets related to brands, technology, contracts with customers and suppliers totaled R$ 393,878. (iv) Many tax contingencies were recognized and the chances of an unfavorable outcome for these contingencies are possible based on the evaluation of the value of the matter in dispute and probability of loss estimated by external legal advisors. The provisions recognized refer to lawsuits related to the State Value-Added Tax (ICMS), Social Integration Program (PIS), Social Contribution on Revenues (COFINS), Income Tax (IR) and Social Contribution on Income (CSL) totaling R$ 210,695. (v) The fair value of loans and financing was determined using the income approach method however, the fair value effects were not recognized since these loans included clauses that provided for the advanced settlement were settled in 2010 and the effects were annulled in profit or loss for that year. The 2010 net sales revenue included in the consolidated income statement since April 30, 2010 includes R$4,412,244 in net revenues from Quattor. Quattor also contributed with profit of R$ 58.461 in the same period. The acquisition of Quattor was subject to the final approval of CADE. Brazilian Corporate Law allows for the completion of this transaction before the final approval by the Brazilian antitrust authorities, unless CADE issues a writ of prevention against the transaction. This transaction was submitted for CADE’s analysis on February 5, 2010. On February 23, 2011, the transaction was approved with no significant restrictions. Sunoco Chemicals On April 1, 2010, Braskem acquired 100% of Sunoco Chemicals’ shares for R$ 620,838 (US$ 351 million). The name of this subsidiary was changed to Braskem PP Americas Inc. (currently named Braskem America). Headquartered in Philadelphia, Braskem America has three polypropylene plants located in the states of Texas, Pennsylvania and West Virginia that had an aggregate annual installed capacity of 950,000 metric tons, representing approximately 13% of the total installed polypropylene production capacity in the United States. Additionally, Braskem America also has a technology center in Pittsburgh, Pennsylvania. 41 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated The date of acquisition of control over the operating and financial policies of PP Americas is April 1, 2010, date from which the Company started to appoint all the members of this subsidiary’s Board. The following table summarizes the consideration paid to the former shareholders of Sunoco Chemicals and the amounts of the assets acquired and liabilities assumed recognized at the acquisition date. Consideration transferred Cash 620,838 Total consideration transferred (A) 620,838 Fair value of the identifiable assets and liabilities assumed Current assets Inventory 177,070 Non-current assets Property, plant & equipment 628,698 Intangible 285,464 Othe non-current assets 11,262 Current liabilities 6,597 Non-current liabilities Deferred income tax and social contribution 330,421 Other non-currente liabilities 18,549 Total identifiable assets and liabilities assumed (B) 746,927 Business combination result (A) – (B) 126,089 The gain (bargain purchase) of R$ 126,089 is recorded in a specific account in the income statement for 2010 called “results from business combinations”. The fair value of the assets acquired and liabilities assumed was estimated by an independent appraiser and the main results are described below: (i) The fair value of inventories was determined taking into consideration the sales price, net of taxes, on the date of the evaluation of the assets by the experts using the market approach method. (ii) The method used to evaluate property, plant and equipment was the cost approach method. Management, together with its external appraisers, understands that the use of the market approach method using the unit values of each asset that composes the plant would not reflect the economic value of the plant, since they would not consider the costs of the installed technology, costs of supporting installations and the active connection with production and distribution (going concern). In the evaluation process, the following information was used: (i) cost of installation of similar plants; (ii)most recent quotes for the expansion and replacement of similar assets; and (iii) cash price for the replacement of the asset, taking into consideration the working conditions on the date of inspection, among other. (iii) As a result of the evaluation, net gains on future cash flow were identified for the commercial contracts that were brought to present value at a discount rate of 15% a year. The identifiable intangible assets relate to technology and contracts with suppliers. The net revenue included in the consolidated income statement since April 1, 2010 includes R$ 1,891,487 in net revenues from PP Americas’ operations. PP Americas also contributed with a profit of R$ 172,735 in the same period. 42 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated This transaction was approved by CADE on November 3, 2010 and by the U.S. antitrust agency on March 22, 2010. Unipar Comercial On May 10, 2010, the Company acquired 100% of the voting capital of Unipar Comercial. On the same date, the Company acquired the control over its management and, therefore, this date was considered for accounting for the business combination. The total cash consideration paid for the acquisition was R$ 27,104 and the fair value of the assets acquired and liabilities assumed was R$ 35,138. The adjustment that was booked over the historical book value, in the amount of R$ 8,342, arose from the evaluation of property, plant and equipment, and on this amount, deferred income tax and social contribution liabilities, amounting to R$ 4,139, was also recognized. A bargain purchase gain of R$ 7,735 was recognized in the income statement for 2010 within “results from business combinations”. CADE approved this transaction on February 23, 2011. Polypropylene plants abroad – Dow Chemical On September 30, 2011, Braskem, through its subsidiaries Braskem America and Braskem Alemanha acquired the polypropylene business from Dow Chemical for R$ 607,595 (US$ 323 million). On the same date, the amount of R$ 312,263 (US$ 166 million) was paid, corresponding to the portion of the trade payables that were assumed in the transaction. Based on the changes in trade accounts receivable and inventories between the date of the announcement of the transaction and the closing date, an additional amount of R$ 9,412 (US$ 5 million) was paid. The final amount can still be changed based on new changes in trade accounts receivable and inventories. The negotiations included four industrial units, two in the United States and two in Germany, with an annual production capacity of 1,050 thousand metric tons of polypropylene. In the United States and Germany, mainly industrial plants, trade accounts receivable, inventories were acquired and liabilities assumed related to the business operation. In the United States, the plants acquired are located in the State of Texas and have an annual polypropylene production capacity of 505,000 metric tons. In Germany, the plants have an annual polypropylene production capacity of 545,000 metric tons. Trade accounts receivable and inventories located in Mexico were also acquired through the subsidiary Braskem Mexico amounting to R$ 13,214 (US$ 7 million), net of trade payables assumed. Since this was a separated purchase of assets that will be terminated in the short term with the sale of inventories and the financial settlement of trade accounts receivable and payable, this transaction is not a business combination. The closing of this transaction between the parties took place on September 30 and the financial settlement occurred on October 3, 2011. Until the effective payment to Dow Chemical, the acquirers have not made any significant decision with respect to the operations of the plants. The rights and obligations generated from October 1, 2011 are of the acquirers, including inventories produced and new liabilities assumed. The reasons mentioned above lead us to conclude that the date of acquisition of control is October 3, 2011, which is the date the business combination was recorded. 43 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated The following table summarizes the consideration paid to Dow Chemical and the amounts of the assets acquired and liabilities assumed recognized on the acquisition date: U.S. Germany Total business combination Mexico Total paid Consideration transferred Cash 315,120 288,674 603,793 13,214 617,007 Total consideration transferred 315,120 288,674 603,793 13,214 617,007 Fair value of the identifiable assets and liabilities assumed Current assets Trade accounts receivable 142,051 135,320 277,371 18,948 296,318 Inventory 161,381 124,066 285,447 15,169 300,616 Other receivables 24,867 24,867 22,360 Non-current assets Property, plant & equipment 129,040 194,103 323,143 323,143 Current liabilities Trade payables Other payables Non-current liabilities Pension plan Total fair value of identifiable assets and liabilities assumed 315,120 288,674 603,793 13,214 617,007 In the financial statements for the year ended December 31, 2011, the amounts were allocated, on a preliminary basis, to the assets acquired and liabilities assumed by the acquirers. Independent appraisers were contracted to determine the assets acquired and liabilities assumed at fair value. This work is expected to be completed by the end of the first quarter of 2012 when possible adjustments will be recognized. The Company did not determine any goodwill or gain from a bargain purchase as a result of this preliminary allocation. This acquisition was submitted for the approval of CADE on August 17, 2011 and approved on February 8, 2012. This transaction was also submitted to the U.S. antitrust agency on August 16, 2011 and was approved on September 9, 2011, and to European antitrust agencies on August 26, 2011 and it approved on September 28, 2011. 44 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated 6 Cash and cash equivalents Parent company Consolidated Cash and banks 69,306 62,752 349,916 252,925 Cash equivalents: Domestic market 1,748,027 2,181,690 1,899,825 2,208,475 Foreign market 407,002 94,618 737,078 162,870 Total 2,224,335 2,339,060 2,986,819 2,624,270 Investments in Brazil are mainly represented by fixed-income instruments and time deposits held by the exclusive FIM Sol fund. Investments abroad mainly comprise fixed–income instruments issued by first-class financial institutions (time deposit) with high market liquidity. 7 Financial investments Parent company Consolidated Held-for-trading Investments in FIM Sol 36,410 204,123 36,410 204,123 Investments in foreign currency 10,716 32,112 10,716 32,112 Shares 3,023 84 3,023 84 Loans and receivables Investments in FIM Sol 116,007 116,007 Held-to-maturity Quotas of investment funds in credit rights 34,720 28,706 34,720 28,706 Restricted deposits 2,823 4,173 Total 203,699 265,025 205,049 265,025 In current assets 168,979 236,319 170,297 236,319 In non-current assets 34,720 28,706 34,752 28,706 Total 203,699 265,025 205,049 265,025 On December 31, 2011, the balances of investments of FIM Sol classified as “held-for-trading” and “loans and receivables” refer to floating-rate fixed income investments with determinable earnings. The held-to-maturity financial investments related to quotas of investments funds in credit rights have maturity in June 2013 and December 2014 and are presented as non-current assets. This account was presented in the 2010 annual financial statements in specific accounts called “available-for-sale financial assets” and “held-for-trading financial assets”. 45 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated 8 Trade accounts receivable Parent company Consolidated Consumers Domestic market 660,289 910,636 866,168 1,638,449 Foreign market 676,122 438,245 1,282,251 587,661 Allowance for doubtful accounts Total 1,147,340 1,136,518 1,894,812 1,956,951 In current assets 1,097,482 1,077,492 1,843,756 1,894,648 In non-current assets 49,858 59,026 51,056 62,303 Total 1,147,340 1,136,518 1,894,812 1,956,951 The breakdown of trade accounts receivable by maturity is as follows: Parent company Consolidated Past due securities: Up to 90 days 290,244 173,300 223,649 132,850 91 to 180 days 113,157 28,548 6,754 1,936 As of 180 days 189,059 174,279 209,139 230,477 Allowance for doubtful accounts Total past due receivables 403,389 163,764 185,935 96,104 Falling due receivables 743,951 972,754 1,708,877 1,860,847 Total costumers portfolio 1,147,340 1,136,518 1,894,812 1,956,951 % of past-due securities on total costumers portfolio 44.33% 27.88% 20.46% 16.41% The changes in the balance of the provision for impairment are presented below: Parent company Consolidated Balance of provision at the beginning of the year (Provision) reverse in the year 4,612 Write-offs 14,900 3,400 18,671 18,131 Addition by acquisition of companies - Balance of provision at the end of the year 46 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated 9 Inventories Parent company Consolidated Finished goods 1,192,940 1,012,891 2,444,547 1,876,290 Raw materials, production inputs and packaging 620,877 621,158 866,206 781,594 Maintenance materials 95,980 132,510 183,779 240,442 Advances to suppliers 16,522 8,099 58,200 56,825 Imports in transit and other 42,190 14,847 70,790 60,506 Total 1,968,509 1,789,505 3,623,522 3,015,657 Advances to suppliers and expenditures with imports in transit are mainly related to operations for the acquisition of the main raw material of the Company, the petrochemical naphtha. The account “maintenance materials” includes materials of general and specific use and the useful lives of which, after their application on machinery and equipment, is less than a year. The other maintenance materials are spare assets and replacement parts with useful lives that exceed one year and are classified in property, plant and equipment in accordance with CPC 27 and IAS 16 (Note 16). 47 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated 10 Related parties The Company carries out transactions with related parties in the ordinary course of its operations and activities. The Company believes that all the conditions set forth in the contracts with related parties meet the Company’s interests. To ensure that these contracts present terms and conditions that are as favorable to the Company as those it would enter into with any other third parties is a permanent objective of Braskem’s management. (a) Parent company Assets Liabilities Current Non-current Current Non-current Other accounts Related parties Other accounts Related parties Subsidiaries Braskem America 8,164 (i) Braskem Argentina 37,149 (i) Braskem Chile 506 (i) Braskem Distribuidora 5,500 (xiv) Braskem Holanda 171,590 (i) 7,157 (xi) 1,155,493 (xi) Braskem Importação 119 (xiv) Braskem Inc 30,641 (i) 6,633 (vi) 2,363,513 (ix) 72,633 (xii) 3,448,165 (xiii) 7,203 (xiv) Braskem México 581 (i) Braskem Petroquímica 91,328 (xv) 649,639 (viii) 25,523 (x) 17,726 (xiv) Braskem Participações 96 (i) 1,497 (v) Braskem Qpar 3,137 (i) 155,712 (v) 1,100 (x) Cetrel 58 (x) Ideom 189 (i) 8,987 (v) 18,899 (x) IQAG 115 (xiv) Lantana 54 (v) Politeno Empreendimentos 1 (v) Quantiq 23,783 (ii) 5,022 (v) 246 (x) 14,275 (xiv) Riopol 12,977 (i) 738,799 (viii) 10,476 (x) 97,136 (xiv) 380,141 - 1,566,344 2,419,815 79,790 3,448,165 1,297,567 Jointly-controlled subsidiaries Propilsur 5,196 (i) Polimerica 3,497 (i) 8,693 Associated company Borealis 3,123 (i) 3,123 Related companies Construtora Norberto Odebrecht ("CNO") 4,128 (x) Petrobras 21,319 (iii) 58,169 (vii) 1,360,267 (x) Refinaria Alberto Pasqualini ("Refap") 19,492 (i) 9,930 (x) Other 564 (iii) 41,375 58,169 1,374,325 Specific Purpose Entity FIM Sol 1,665,817 (iv) 1,665,817 At December 31, 2011 2,099,149 - 1,624,513 3,794,140 79,790 3,448,165 1,297,567 Groups of accounts in which the transactions are recorded: (i) Amounts in “trade accounts receivable”: R$ 286,771 and in “other receivables”: R$ 9,567. (ii) Amount in “trade accounts receivable”: R$ 7,788 and in “dividends and interest on capital receivable”: R$ 15,995. (iii) Amount in “trade accounts receivable”: R$ 5,790 and in “other receivables”: R$ 16,093. (iv) Amount in “cash and cash equivalents”: R$ 1,513,400 and in “financial investments": R$ 152,417. (v) Amounts in “related parties” related to current accounts. (vi) Amount in “related parties” related to loan agreements, subject to TJLP + interest of 5.81% per year. (vii) Amount in “related parties” related to loan agreements, subject to TJLP + interest of 2% per year. (viii) Amounts in “related parties” related to “advance for future capital increase”. (ix) Amounts in “trade payables”: R$ 2,307,204 and in “borrowings”, subject to exchange variation + interest between 7% and 11% per year: R$ 56,309. (x) Amounts in “trade payables”. (xi) Amount in “related parties” related to export pre-payment, subject to exchange variation + semiannual Libor + interest of 1.4% per year. (xii) Amount in “related parties” related to accounts payable, subject to exchange variation + Quarterly Libor + interest of 1.6% per year. (xiii) Amount in “borrowings”, subject to exchange variation + interest between 7.0% and 11.0% per year. (xiv) Amounts in “related parties” related to current accounts: R$ 134, 871 and accounts payable: R$ 7,203. (xv) Amounts in “trade accounts receivable”: R$77,055 and in “dividends and interest on capital receivable’: R$14,273. 48 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated Parent company Income statement transactions from January to December 31, 2011 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Subsidiaries Braskem America 12,550 697 Braskem Argentina 70,888 6,868 Braskem Chile 9,248 6,249 Braskem Distribuidora Braskem Holanda 425,762 Braskem Idesa Braskem Importação Braskem Inc 25,366 3,216,145 Braskem Participações 1 Braskem Petroquimica 192,253 52,402 Braskem Qpar 15,473 54,598 14,694 Cetrel 153 25,028 6,169 Ideom 2 19,484 166 IQAG ISATEC 55 Lantana 6 Politeno Empreendimentos 1 Quantiq 110,407 18,939 9,492 Riopol 51,552 140,872 1,020 913,654 3,527,468 Jointly-controlled subsidiaries RPR 14,535 5,362 14,535 5,362 Associated companies Borealis 164,517 1,500 Sansuy 23,663 658 188,180 658 1,500 Related companies CNO 190,484 OCS - Corretora de Seguros ("OCS") 2,348 Odebrecht Serviços e Participações ("OSP") 205,824 Petrobras 893,202 8,334,372 4,427 Petrobras International Finance ("PifCo") 7,446 Refap 11,699 Other 912,347 8,733,028 4,416 Post-employament benefit plan Odebrecht Previdência Privada ("Odeprev") 10,398 10,398 Total 2,028,716 12,266,516 10,398 49 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated Assets Liabilities Current Non-current Current Non-current Other accounts Related parties Other accounts Related parties Subsidiaries Braskem America 1,587 (ii) Braskem America Inc 26 (i) Braskem Argentina 33,172 (i) Braskem Chile 3,348 (i) Braskem Distribuidora 3,040 (viii) Braskem Holanda 123,885 (i) Braskem Importação 118 (viii) Braskem Inc 5,601 (vii) 314,693 (xiii) 64,517 (xii) 3,038,265 (xiii) 6,399 (xii) Braskem Participações 96 (ii) Braskem Petroquimica 29,962 (i) 649,639 (x) 9,148 (xiv) 73,153 (viii) Braskem Qpar 6,144 (i) 817,976 (viii) 15,871 (xiv) Ideom 899 (i) 7,181 (viii) IQAG 367 (viii) ISATEC 3,004 (viii) 68 (xiv) Lantana 48 (vii) Politeno Empreendimentos 34 (viii) Quantiq 10,453 (iii) 38,894 (viii) Riopol 9,734 (i) 820,740 (ix) 40,885 (xiv) Unipar Comercial 1,391 (iv) 11,512 (viii) 91 (xiv) 220,697 2,354,629 380,756 64,517 3,038,265 83,077 Jointly-controlled subsidiaries Braskem Idesa 4,015 (ii) RPR 1,356 (i) Propilsur 4,257 (ii) Polimerica 3,497 (ii) 13,125 Associated companies Borealis 7,337 (v) Cetrel 2,630 (iv) 1,877 (xiv) Sansuy 219 (xiv) 9,967 2,096 Related companies OCS 29 (xiv) Petrobras 40,905 (i) 53,742 (xi) 420,369 (xiv) Refap 110,008 (xiv) Other 845 (i) 700 (xiv) 662 (vii) 41,750 53,742 531,106 662 Specific Purpose Entity FIM Sol 2,250,186 (vi) 2,250,186 At December 31, 2010 2,535,725 2,408,371 913,958 64,517 3,038,265 83,739 Groups of accounts in which the transactions are recorded: (i) Amounts in “trade accounts receivable” (ii) Amou n ts in “other receivables” (iii) Amounts in “trade accounts receivable”: R$ 4,033 and in “dividends and interest on capital receivable”: R$ 6,420. (iv) Amounts in “dividends and interest on capital receivable”: (v) Amount in “trade accounts receivable”: R$ 7,150 and in “other receivables”:R$ 187. (vi) Amount in “cash and cash equivalents”: R$ 2,046,063 in “held-for-trading financial assets”: R$ 204,123. (vii) Amounts in “related parties” related to loan agreements, subject to 100% of CDI. (viii) Amounts in “related parties” related to current accounts, subject to 100% of CDI. (ix) Amounts in “related parties” related to current accounts, subject to 100% of CDI. R$ 1,941 and in “Advance for future capital increase” R$738,799. (x) Amounts in “related parties” related to “Advance for future capital increase”; R$ 649,639. (xi) Amount in “related parties” related to loan agreements subject to TJLP + interest of 2% per year (xii) Amounts in “related parties” related to accounts payable, subject to exchange variation + Quarterly Libor + interest of 1.6% per year. (xiii) Amounts in “borrowings”, subject to exchange variation + interest between 7.00% and 11.0% per year. (xiv) Amounts in “trade payables. 50 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated Income statement transactions from January to December 31, 2010 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Subsidiaries Braskem America 594 Braskem Argentina 78,645 Braskem Chile 13,827 Braskem Distribuidora 919 82 Braskem Holanda 311,146 Braskem Importação Braskem Inc 352,177 158,186 Braskem México Braskem Petroquimica 134,794 9,916 7,457 Braskem Qpar 407 23,864 32,674 CINAL 378 11,356 135 Ideom 16,300 986 IQAG 2 ISATEC 90 169 Lantana Polibutenos 608 Politeno Empreendimentos 2 Quantiq 77,502 885 7,031 Quattor Química 143,250 4,198 Riopol 19,227 142,821 2,063 Unipar Comercial 19,084 2,750 3,230 Varient 798,854 561,080 206,314 Jointly-controlled subsidiaries RPR 142,103 37,743 142,103 37,743 Associated companies Borealis 158,368 5 1,300 Cetrel 316 21,258 158,684 21,263 1,300 Related companies CNO 82,580 OCS 1,966 Odebrecht Plantas Industriais ("OPIP") 135,731 Petrobras 420,996 6,150,686 2,432 PifCo 51,757 Refap 306,395 1,235,782 Other 779,148 7,606,745 2,399 Post-employament benefit plan Fundação Petrobras de Seguridade Social ("Petros") 3,640 Odeprev 11,315 Triunfo Vida 126 15,081 Total 1,878,789 8,226,831 210,013 15,081 51 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated (b) Consolidated Assets Liabilities Current Non-current Current Non-current Jointly-controlled subsidiaries Propilsur 2,598 (i) 24,855 (v) Polimerica 1,748 (i) 19,978 (v) 4,346 44,833 Associated company Borealis 3,123 (i) 3,123 Related companies CNO - 4,128 (iv) Petrobras 88,842 (ii) 58,169 (iii) 1,777,503 (iv) Refap 19,492 (i) 10,003 (iv) Other 565 (i) 108,899 58,169 1,791,634 At December 31, 2011 116,368 58,169 1,791,634 44,833 Groups of accounts in which the transactions are recorded: (i) Amounts in “trade accounts receivable”: R$ 22,890 and in “other receivables”: R$ 4,636. (ii) Amount in “trade accounts receivable”: R$ 6,887 and in “other receivables”: R$ 81,955. (iii) Amount in “related parties” related to loan agreements, subject to TJLP + interest of 2% per year. (iv) Amounts in “trade payables”. (v) Amounts in “related parties” related to “advances for future capital increase” made by other shareholders. Income statement transactions from January to December 31, 2011 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Jointly-controlled subsidiary RPR 15,624 5,362 15,624 5,362 Associated companies Borealis 167,408 1,500 Sansuy 23,663 658 191,071 658 1,500 Related companies CNO 190,484 Odebrecht Ingeniería y Construcción de México, S. de R.L. de C.V ("CNO México") 16,461 OCS 2,348 OSP 205,824 Petrobras 1,457,484 14,321,986 4,427 PifCo 7,446 Refap 11,699 1,476,629 14,737,103 4,427 Post-employment benefit plan Odeprev 13,873 13,873 Total 1,683,324 14,743,123 5,871 13,873 52 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated Assets Liabilities Current Non-current Current Non-current Jointly-controlled subsidiaries RPR 7,596 (i) Propilsur 3,497 (ii) 15,001 (vii) Polimerica 4,257 (ii) 14,538 (vii) 15,350 29,539 Associated companies Borealis 7,337 (iii) Cetrel 1,907 (vi) Sansuy 219 (vi) 7,337 2,126 Related companies OCS 29 (vi) Petrobras 131,228 (iv) 53,742 (v) 562,327 (vi) Refap 110,008 (vi) Other 1,847 (viii) 131,228 53,742 672,364 1,847 At December 31, 2010 153,915 53,742 674,490 31,386 Groups of accounts in which the transactions are recorded: (i) Amounts in “trade accounts receivable”. (ii) Amounts in “other receivables”. (iii) Amounts in “trade accounts receivable”: R$ 7,150 and in “other receivables”: R$ 187. (iv) Amounts in “trade accounts receivable”: R$ 85,245 and in “other receivables”: R$ 45,983. (v) Amounts in “related parties” related to loan agreements, subject to TJLP + interest of 2% per year. (vi) Amounts in “trade payables”. (vii) Amounts in “related parties” related to “advance for future capital increase” made by other shareholders. (viii) Amounts in “related parties” related to loan agreements, subject to 100% of CDI. Income statement transactions from January to December 31, 2010 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Jointly-controlled subsidiary RPR 228,616 37,743 228,616 37,743 Associated companies Borealis 118,967 5 Cetrel 181 12,881 119,148 12,886 Related companies CNO 82,580 OCS 1,966 OPIP 135,731 Petrobras 416,081 8,227,866 656 PIFCo 70,087 81,091 Refap 235,684 1,235,782 Other 721,852 9,765,016 623 Post-employment benefit plan Brasilprev Fundação Petrobras de Seguridade Social ("Petros") Odeprev Triunfo Vida 19,281 Total 1,069,616 9,815,645 19,281 53 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated As provided for in the Company’s bylaws, the Board of Directors has the exclusive power to decide on any contract but those related to the supply of raw materials that exceeds R$5,000 per operation or R$ 15,000 altogether per year between the Company and its subsidiaries and any of its common shareholders, directors of the Company, its parent company or subsidiary or its respective related parties. Additionally, the Company has a Finance and Investment Committee that, among other things, monitors the contracts with related parties that are approved by the Board of Directors. It is worth noting that Brazilian Corporate Law (“Corporate Law”) forbids officers and directors to: (i) perform any acts of freedom with the use of the Company’s assets and in its detriment; (ii) intervene in any operations in which these officers and directors have a conflict of interest with the Company or in resolutions in which they participate; and (iii) receive, based on their position, any type of personal advantage from third parties, directly or indirectly, without an authorization granted by the proper body. The related parties have the following relationship with the Company: · CNO: indirect controlling of Braskem · CNO México: wholly-owned indirect subsidiary of Odebrecht · OCS: wholly-owned direct subsidiary of Odebrecht · OPIP: wholly-owned direct subsidiary of Odebrecht · OSP: indirect controlling of Braskem · Petrobras: direct shareholder of Brakem · Pfico: wholly-owned direct subsidiary of Petrobras · Refap: wholly-owned indirect subsidiary of Petrobras The transactions with related parties, except wholly-owned subsidiaries of the Company, are summarized below: · CNO: The Company and CNO signed an alliance agreement for performing services in the stoppages for maintenance and inspection in the industrial units. This agreement provides for a different price for each type of activity carried out by CNO. · CNO Mexico: The subsidiary Braskem Idesa and CNO Mexico signed, together with Ica Fluor Daniel, S de R. L. de C. V. (Mexican engineering company), agreements for the performance of services of (i) basic engineering and preliminary procurement of equipment amounting to US$ 16 million and effective until April 2012; and (ii) land leveling, amounting to US$ 150 million and effective until March 2013. These contracts were signed for the construction of the Ethylene XXI project (Note 1(b.3)). · CNO and Alagoas Consortium (composed of CNO and OSP): The Company signed: (i) an alliance agreement with the Alagoas Consortium (composed of CNO and OSP) for the construction of a PVC plant in Alagoas in the estimated amount of R$ 362 million, dated December 14, 2010, and effective for 24 months; and (ii) an alliance agreement with CNO for the construction of a butadiene plant in the state of Rio Grande do Sul in the amount of R$ 129 million, dated April 4, 2011 and effective until October 3, 2012. 54 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated · Petrobras: (i) Naphtha Braskem and Braskem Qpar have agreements for the supply of naphtha with Petrobras. The agreements provide for the supply of naphtha to the basic petrochemicals units located in the Triunfo, Camaçari and São Paulo Petrochemical Complexes. The agreed-upon price of the naphtha is based on several factors, such as the market price of the naphtha and a number of oil byproducts, the volatility of the prices of these products in the international markets, the Brazilian real - U.S. dollar exchange rate and the concentration of paraffinic content and contaminants present in the naphtha delivered. The agreement provides for a minimum consumption of 3,800,000 metric tons a year and a maximum consumption of 7,019,600 metric tons a year. The subsidiary of Petrobras, PifCo, also supplies naphtha to the Company and its subsidiaries. (ii) Propane Braskem has propane supply agreements with Petrobras and its subsidiary Refap through its refineries for the Company’s plants located in the petrochemical complexes. These agreements provide for the full supply of approximately 680,000 metric tons of propane a year. (iii) Ethane, propane and electric energy The subsidiary Riopol has an agreement with Petrobras for the supply of 392,500 metric tons of ethylene a year, 392,500 metric tons of propane a year and 306.6 GWh of electric energy a year. (iv) Sale of sundry products The Company supplies to Petrobras many products it manufactures, such as solvents, butadiene, benzene, toluene, etc. These supplies are not covered by an agreement and take place on a regular basis at market prices. · OCS: The Company entered into a risk and insurance management agreement with OCS, amounting to R$6 million for a period of three years as from 2008. 55 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated (b) Key management personnel The Company considers “Key management personnel” to be the members of the Board of Directors and the Executive Board, composed of the CEO and vice-presidents. Not all the members of the Executive Board are members of the statutory board. Income statement transactions Parent company Consolidated Remuneration Short-term benefits to employees and managers 29,971 26,917 32,445 30,886 Post-employment benefit 200 209 223 383 Benefits on contract termination 892 Long-term incentives 1,519 2,320 1,519 2,320 Total 31,690 29,446 34,187 34,481 Non-current liabilities Long-term incentives 4,121 5,372 Total 4,121 56 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated 11 Taxes recoverable Parent company Consolidated Note Excise tax (IPI) 30,177 26,008 31,016 29,128 Value-added tax on sales and services (ICMS) (a) 641,781 795,390 1,094,838 1,211,256 Social integration program (PIS) and social contribution on revenue (COFINS) (b) 279,632 206,829 469,872 326,005 PIS and COFINS - Law No. 9,718/98 (c) 151,457 115,362 157,733 115,362 PIS - Decree-Law 2,445 and 2,449/88 (d) 180,234 55,194 199,972 55,317 Income tax and social contribution (IR and CSL) (e) 242,615 125,151 389,769 220,525 Tax on net income (ILL) (e) 14,912 61,126 14,912 61,126 Other 128,424 112,406 184,388 124,561 Total 1,669,232 1,497,466 2,542,500 2,143,280 In current assets 606,258 400,969 1,036,253 698,879 In non-current assets 1,062,974 1,096,497 1,506,247 1,444,401 Total 1,669,232 1,497,466 2,542,500 2,143,280 (a) ICMS The Company has accumulated ICMS credits over the past few years arising mainly from acquisitions of fixed assets, domestic sales subject to deferred taxation and export sales. This accumulation of tax credits was more evident in the states of Bahia, Rio Grande do Sul and São Paulo where most production units are concentrated. The Company’s management has been prioritizing a series of actions so as to maximize the use of these credits and, currently, it does not expect losses on their realization. Among the actions carried out by management are: · Agreement with the Government of the state of Rio Grande do Sul, maintaining the full deferral of ICMS on the import of naphtha and limiting the use of accumulated ICMS credits to an average of R$8,250 per month for offsetting monthly ICMS payable by the units in that state; · Maintenance of the Agreement with the Government of the State of Bahia, which ensures the effective enforcement of State Decree No. 11,807 of October 27, 2009, which (i) gradually reduced the effective ICMS rate on domestic and imported naphtha acquired in that state and; (ii) established that the amount of R$ 9,100 per month can be deducted from the debt balance between April 2011 and March 2014, and the amount of R$ 5,907 per month between April 2014 and March 2018; and · In São Paulo, Braskem started to take measures towards the monetization of the credit balance, including the centralization of the ICMS of the São Paulo units in a single establishment and management of the purchase of inputs, whenever possible, from interstate bases. Taking into consideration the tax rule that limits the short-term realization of ICMS credits from the acquisition of fixed assets and the projections of the Company’s management for the realization of the other credits, as of December 31, 2011, the amount recorded in non-current assets was R$ 390,247 in the Parent Company and R$685,487 in the consolidated (2010 – R$ 644,831 in the Parent Company and R$ 883,163 in the consolidated), including the amount of R$ 53,017 (2010 – R$59,133), related to the ICMS deferred on the acquisitions of machinery, equipment and parts for the construction of the subsidiary Riopol (Note 22(a)). 57 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated (b) PIS and COFINS This account includes PIS and COFINS credits on the acquisition of property, plant and equipment items, and the amount of which on December 31, 2011 totals R$ 249,191 (2010 – R$ 168,673). The changes in the year are mainly due to the project for the expansion of the PVC plant in the State of Alagoas and the scheduled stoppages for maintenance. These credits will be realized in the ordinary course of the Company’s operations, following the rules provided for in the Regulatory Instruction of the Federal Revenue Service (SRF) No. 457 of October 18, 2004. (c) PIS and COFINS – Law No. 9,718/98 This account contains credits arising from legal discussions on the constitutionality of some aspects of Law No. 9,718/98. These credits will be used to offset federal taxes due. In 2011, the Company recognized new credits arising from favorable outcomes in lawsuits filed by companies merged into Braskem and by the subsidiary Braskem Petroquímica. (d) PIS – Decree-Laws No. 2,445 and No. 2,449/88 In 2011, Braskem recognized credits in the amount of R$ 155,505 arising from favorable decisions in lawsuits that challenged the constitutionality of Decree Laws No. 2,445 and No. 2,449/88. (e) IR and CSL This account contains IR and CSL credits arising from prepayments in years that did not present taxable income at year end in addition to the taxes withheld on financial investments. In 2011, the Company used credits from the ILL process for IR prepayments amounting to R$ 48,299. All these credits are adjusted based on the variation of the Selic rate. 58 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated 12 Judicial deposits – Non-current assets Parent company Consolidated Judicial deposits Tax contingencies 96,081 117,130 105,611 117,137 Labor and social security contingencies 50,595 96,887 60,187 117,470 Other 4,916 13,871 8,422 15,588 Total 151,592 227,888 174,220 250,195 On December 31, 2011, a portion of the deposits is associated with legal proceedings for which the probability of loss is possible (Note 28) and a portion is associated with proceedings for which the probability of loss is remote. 13 Insurance claims On December 31, 2011, this account includes: (i) indemnities for claims occurred in December 2010 and February 2011 in furnaces and in the electric system in the olefin plants of the Camaçari Basic Petrochemicals unit located in the State of Bahia in the amounts of R$141,247 and R$ 61,300, respectively; and (ii) indemnity for the claim in the plant of chloride soda in the State of Alagoas in the amount of R$ 12,911. 59 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated 14 Other receivables (consolidated) (a) Current The main balances that compose this account in current assets are: · R$ 96,213 related to advances to service suppliers (2010 – R$59,608); · R$ 81,955 related to amounts receivable from related companies (2010 – R$45,965), Note 10(b). (b) Non-current – Eletrobrás compulsory loans In 2000, the merged company Trikem S.A. and Braskem Petroquímica filed lawsuits related to credits arising from interest and monetary adjustment on the Eletrobrás compulsory loan for the period between 1987 and 1994 and, in 2001, they filed lawsuits related to credits for the period between 1977 and 1986. The Superior Court of Justice – STJ appeased the matter in favor of the taxpayers upon the judgment of RESP No. 1003955 and RESP No. 1028592 made after repetitive appeals under Article 543-C of the Civil Procedure Code, establishing this decision to all cases that address this matter. Meanwhile, through the judgment of the Interlocutory Appeal No. 735933 lodged by Eletrobrás, the Federal Supreme Court - STF consolidated the understanding of the STJ in the sense that the discussion over the matter relates to ordinary law. The lawsuits of said companies have already been awarded final and unappealable decisions by the STJ and, therefore, appeals against these decisions are no longer applicable. Accordingly, the Company recognized the related credits, which, as it understands are unconstested based on the opinion of its external legal advisors, amounting to R$ 51 million and R$ 29 million for the lawsuits of Trikem and Braskem Petroquímica, respectively, and a revenue was recorded in the operating profit for 2011. The composition of this amount results from a principal amount and interest. Although the legal advisors consider that there is a probability that this amount will be received in full, Management applied a negative goodwill of 40%. On December 31, 2011, the balance of this account is R$ 82,526 (2010 - R$ 8,766). On December 31, 2010, this account included, in current assets, balances of insurance claims that were reclassified to a specific account in non-current assets on December 31, 2011 (Note 13). 60 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated 15 Investments (a) Information on investments Parent company Adjusted net profit (loss) Adjusted Interest in for the year equity total capital (%) (a.1) Investments of the parent company Subsidiaries Braskem Alemanha 5.66 208,192 Braskem America Inc (i) 154,048 451,068 Braskem America (ii) 100.00 480,405 Braskem Argentina 96.77 4,465 5,203 Braskem Chile 99.02 62 1,543 1,578 Braskem Distribuidora 100.00 8,915 94,490 85,575 Braskem Holanda 100.00 489,925 84,871 Braskem Finance 100.00 31,034 Braskem Idesa 65.00 267,367 51,654 Braskem Importação 0.04 6 9 205 199 Braskem Inc. 100.00 187,990 167,949 Braskem Participações 100.00 781 957 Braskem Petroquímica 100.00 50,081 913,193 860,791 Braskem Qpar 96.96 49,011 2,722,056 2,129,820 Cetrel (iii) 52.84 39,277 290,192 CINAL (iv) Ideom 100.00 1,052 20,762 IQAG 0.12 128 682 1,690 1,562 ISATEC (v) Petroquímica Chile 97.96 1,022 646 6,708 5,686 Polibutenos 2,658 Politeno Empreendimentos 99.98 18 31 Quantiq 99.90 28,394 10,033 228,899 102,059 Riopol 100.00 66,419 1,767,574 1,687,047 Unipar Comercial (vi) 13,325 38,973 Jointly-controlled subsidiary RPR 33.20 18,339 57,587 120,655 47,679 Associates Borealis Brasil S.A. ("Borealis") 0 20.00 22,307 15,028 149,349 130,940 Companhia de Desenvolvimento 0 Rio Verde ("Codeverde") 0 35.97 1,561 66,606 83,546 Cetrel (iv) 23,916 254,785 Sansuy Administração, Participação, Representação e Serviços Ltda ("Sansuy") 20.00 1,954 1,972 (i) Subsidiary merged into Braskem PP Americas, Inc. in January 2011 (Note 1(b.2)). (ii) Current name of Braskem PP Americas (Note 1(b.2)). (iii) Redesignated from an associate to a subsidiary (Note 2.2(ix)). (iv) Company merged into the Company in December 2010. (v) Company sold in May 2011 (Note 1(b.4 (iii)). (vi) Company merged into Quantiq in January 2011 (Note 1(b.1)). 61 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated Parent company Adjusted net profit (loss) Adjusted Interest in for the year equity total capital (%) (a.2) Investments of subsidiaries - Braskem America Braskem America Finance 100.00 Braskem Chile Braskem Argentina 3.17 4,465 5,203 Petroquímica Chile 2.03 1,022 646 6,708 5,686 Braskem Distribuidora Braskem Importação 99.96 6 13 205 199 Braskem Argentina 0.06 4,465 5,203 Lantana 96.34 9,862 88,272 78,410 Braskem Holanda Braskem Alemanha 94.34 208,192 Propilsur 49.00 103,419 86,313 Polimerica 49.00 71,377 57,067 Braskem Idesa Braskem Idesa Serviços 100.00 309 1,982 Braskem Importação Braskem México 0.03 2,237 1,052 Braskem Inc. Braskem Chile 0.98 62 1,543 1,578 Lantana 3.66 9,862 88,272 78,410 Petroquímica Chile 0.01 1,022 646 6,708 5,686 Braskem Participações Braskem México 99.97 2,237 1,052 Politeno Empreendimentos 0.02 18 31 Quantiq 0.10 28,394 10,033 228,899 102,059 Braskem Petroquímica Braskem Qpar 3.04 49,011 2,722,056 2,129,820 Cetrel 1.25 39,277 290,192 Commom Norfolk 100.00 9,003 266 61,995 52,992 Quantiq IQAG 99.88 128 682 1,690 1,562 Braskem Qpar Commom 100.00 1,194 6,906 5,713 Consolidated Adjusted net profit (loss) Adjusted Interest in for the year equity total capital (%) Associates Borealis 20.00 22,307 15,028 149,349 130,940 Cetrel (i) 23,916 254,785 Codeverde 35.97 1,561 66,606 83,546 Sansuy 20.00 1,954 1,972 (i) Redesignated from an associate to a subsidiary (Note 2.2(ix)). 62 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated The operations of subsidiaries and jointly-controlled subsidiaries of Braskem are as follows: · Braskem America – is headquartered in Philadelphia and is composed of five industrial units that produce polypropylene, three of which are in the State of Texas, two acquired in 2011 (Note 5.4), one in the State of Pennsylvania and one in the State of West Virginia. · Braskem Argentina; Petroquímica Chile; Braskem Holanda – subsidiaries responsible for the sale of products manufactured by Braskem in the international market. Braskem Holanda is also the parent company of Braskem Alemanha. · Braskem Distribuidora – is responsible for the distribution and sale of oil byproducts and correlated products, including chemical and petrochemical products, fuels and solvents. · Braskem Alemanha – is headquartered in Frankfurt, Germany, it has two industrial units with a joint polypropylene production capacity of 545,000 metric tons a year. These units were acquired in 2011 (Note 5.4). · Braskem Finance and Braskem America Finance – were incorporated for the purpose of centralizing the raising of funds abroad. · Braskem Idesa – is responsible for the construction of an industrial complex for the production of one million metric tons of ethane a year.The project was called Ethylene XXI and the the units are expected to be operational in the first half of 2015. · Braskem México; Braskem Idesa Serviços – companies that provide services to Braskem Idesa. · Braskem Importação e Exportação – is responsible for the import, export and sale of petrochemical naphtha, oil and its byproducts. · Braskem Inc. – operates in the sales of naphtha and other products, in addition to carrying out Braskem’s usual financial funding operations. · Braskem Participações – its main purpose is the investment in the equity of other companies; · Braskem Petroquímica and Braskem Qpar – they produce basic petrochemicals such as ethane and propane. In the thermoplastic resins segment, they produce polyethylene and polypropylene. These subsidiaries were acquired by the Company in 2010 (Note 5.1). · Cetrel – its main purpose is the provision of environmental protection services, such as research in the area of environmental control and waste recycling and other recoverable waste from industrial and urban emissions, among other things. · Ideom – its purpose is the provision of research services applied in the chemical and petrochemical, plastic materials and textile industries. This company was merged by the Company on February 28, 2012 (Note 39). · IQAG – operates in the provision of storage services to third parties. 63 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated · Politeno Empreendimentos – its purpose is the participation in industrial projects and ventures, asset management, sales of petrochemical products and the investment in the equity of other companies; · Quantiq – operates in the distribution, sale and industrialization of solvents from oil and petrochemical products, distribution and sale of process oils, other inputs that are oil byproducts, chemical intermediaries, specialty chemicals and pharmaceutical products. · Propilsur and Polimérica – Braskem, in partnership with Petroquímica de Venezuela (“Pequiven”), has two investment projects in Venezuela, one for the production of polypropylene (Propilsur) and another for the integrated production of ethane and polyethylene (Polimérica). · Riopol – its purpose is the production and sale of thermoplastic resins and other petrochemical products. · RPR – its main activities are the refine, processing and sale and import of oil, its byproducts and correlated products. 64 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated (b) Changes in investments in subsidiaries, jointly-controlled subsidiaries and associates Capital Dividends and Equity in results of investees Interest Provision Other Equity Currency Write-off Balance at increase interest on Effect Adjustment of Goodwill gain for losses / comprehensive valuation translation from Balance at Merger (decrease) capital of results profit in inventories amortization (loss) other income adjustments adjustments disposal Subsidiaries and jointly-controlled subsidiaries Domestic subsidiaries Braskem Distribuidora 85,575 8,915 94,490 Braskem Participações 957 53 781 Braskem Petroquímica 726,288 50,081 16,593 773,644 Braskem Qpar 3,109,681 543,224 47,521 3,632,228 Cetrel (i) 14,900 3,035 131,722 147,638 Ideom 23,701 20,762 ISATEC 4,110 Politeno 35 18 31 Quantiq 100,696 44,230 61,100 28,394 35 234,169 Riopol 1,687,047 14,108 66,419 1,765,777 RPR 13,777 6,089 929 22,079 40,063 UNIPAR Comercial (ii) 44,495 5,768,439 646,331 219,887 3,106 129,755 929 22,079 6,709,583 Foreign subsidiaries Braskem Alemanha 12,591 11,784 Braskem America Inc (iii) 451,068 Braskem America (iv) 451,068 53,733 478,380 Braskem Argentina 5,203 3,127 Braskem Chile 1,578 1,543 Braskem Finance 31,034 Braskem Holanda 84,871 415,168 202 489,925 Braskem Idesa 33,575 145,087 4,044 173,488 Braskem Inc. 167,948 38,386 187,990 Petroquímica Chile 5,686 1,022 6,708 780,963 572,846 36,874 54,697 1,352,945 Total subsidiaries 6,549,402 1,219,177 130,815 3,106 129,755 37,803 22,079 54,631 8,062,528 Associates Borealis 26,188 3,682 29,870 Cetrel (i) 131,722 Codeverde 6,600 Total associates 157,910 3,682 29,870 (i) Company fully consolidated as from the first half of 2011 (Note 2.3 (vi)). (ii) Company merged into Quantiq in January 2011 (Note 1 (a.2)). (iii) Company merged into Braskem PP Americas Inc in january 2011 (Note 1 (a.1)). (iv) Current name of Braskem PP Americas (Note 1 (a.1)). 65 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated (c) Breakdown of equity results Parent company Consolidated Equity in results of subsidiaries and jointly-controlled subsidiaries 119,646 529,303 210 3,432 Equity in results of associates 3,682 18,386 3,306 21,191 Amortization of fair value adjustment (i) (i) Provision for losses on investments (ii) 928 Business combination realization Dividends received from other investments / other 484 513 439,014 20,302 (i) Amortization of fair value adjustments comprises the following: · R$ 47,527 related to the amortization of fair value adjustments on the assets and liabilities from the business combinations of Quattor. This amount is distributed among the following accounts in the consolidated income statement: “net sales revenue”, amounting to R$ 17,551, “cost of products sold”, amounting to R$94,913, “general and administrative expenses”, amounting to R$ 91, “financial results”, amounting to R$25,318 and the credit effect in “other operating income (expenses), net” in the amount of R$65,862. The effect of deferred income tax and social contribution was R$24,484. · R$ 5,430 related to the amortization of fair value adjustments on property, plant and equipment of the subsidiaries Braskem Petroquímica and Cetrel. (ii) Includes a provision for loss in the subsidiary Braskem Finance in the amount of R$ 90,990. 66 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated 16 Property, plant and equipment Parent company Note Land Buildings and improvements Machinery, equipment and facilities Projects and stoppage in progress Other Total Cost 84,112 1,415,562 14,414,737 1,565,117 460,426 17,939,954 Accumulated depreciation/depletion Provision for impairment (i) Balance as of December 31, 2010 84,112 831,374 8,409,847 1,565,117 209,734 11,100,184 Acquisitions Acquisition of companies Capitalized financial charges Disposals, net of depreciation/depletion Transfers (ii) Transfers from current assets (iii) Depreciation / depletion Reversal of provision Net book value 84,112 Cost Accumulated depreciation/depletion Provision for impairment (i) ( ( Balance as of December 31, 2011 84,112 (i) Impairment of plants hibernated in 2008 and 2009. (ii) Includes transfers to intangible assets (iii) Transfers of spare parts to property, plant and equipment 67 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated Consolitaded Note Land Buildings and improvements Machinery, equipment and facilities Projects and stoppage in progress Other Total Cost 417,475 1,804,708 22,045,283 1,972,781 632,260 26,872,507 Accumulated depreciation/depletion Provision for impairment (i) Balance as of December 31, 2010 417,475 1,191,123 15,423,182 1,972,781 361,711 19,366,272 Acquisitions 4,385 9,666 198,096 1,848,820 109,304 2,170,271 Acquisition of companies 1,798 321,345 323,143 Capitalized financial charges 19(g) 101,721 101,721 Full consolidation of subsidiary (Cetrel) 1,130 42,230 22,704 21,354 80,820 168,238 Disposals, net of depreciation/depletion Transfers (ii) 7,309 104,903 131,955 Transfers from current assets (iii) 81,686 81,686 Depreciation / depletion Reversal of provision 3,993 3,993 Foreign currency translation adjustment 68,032 855 51,212 Net book value 418,426 1,181,467 14,672,541 3,763,255 592,498 20,628,187 Cost 418,426 1,859,991 22,755,930 3,763,255 941,649 29,739,251 Accumulated depreciation/depletion Provision for impairment (i) Balance as of December 31, 2011 418,426 1,181,467 14,672,541 3,763,255 592,498 20,628,187 (i) Impairment of plants hibernated in 2008 and 2009. (ii) Includes transfers to intangible (iii) Transfers of spare parts to property, plant and equipment The projects in progress relate mainly to operating improvements to increase the economic useful life of machinery and equipment and expansion projects, particularly the expansion of the PVC plant in Alagoas, and the construction of a new butadiene plant in Rio Grande do Sul. Braskem offered in guarantee plants, land, real estate properties and machinery and equipment in the amount of R$ 3,428,276 (2010 – R$ 2,978,033) to comply with the obligations assumed in financing agreements (Note 19). 68 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated (a) Impairment test for fixed assets In the preparation of the Business Plan for the 2012/2016 period, the Company’s management analyzed the prospects for the main variables that affect its activities (Note 3.6) in both domestic and international markets. In general, the Business Plan was prepared taking into consideration that no situation that may prevent the operational continuity of Braskem’s assets, both in terms of obsolescence of the industrial park and technologies employed and of legal restrictions is foreseen. Braskem’s management believes that the plants will operate at their full capacity, or close to it, within the projected period. Also, no significant changes in the Braskem’s business are expected, such as a significant excess in the offer by other manufacturers that may negatively affect future sales, with the exception of the seasonal price and profitability increases and decreases, which are historically associated with the petrochemical business worldwide. Also, no new technologies or raw materials, which could negatively impact Braskem’s future performance, are expected. Braskem expects to continue to operate in a regulatory environment aimed at environmental preservation, which is absolutely in line with its practices. In view of all the analysis made, Braskem’s management understood that there was no need to conduct an impairment test for the assets of the Foreign Business and Chemical Distribution operating segments, as well as of the CGUs UNIB-Bahia and UNIB-Southeast. Despite this conclusion, Braskem conducted an impairment test for the assets of the Polyolefins and Vinyls operating segments and CGU UNIB-South since they are associated with goodwill from future profitability (Note 17). 17 Intangible assets Parent Consolidated company Goodwill based on Costumers expected future Brands Software and suppliers profitability and patents licenses agreements Total Total Cost 3,194,545 188,612 381,964 644,447 4,409,568 3,558,803 Accumulated amortization Balance as of December 31, 2010 2,063,751 137,210 272,639 605,582 3,079,182 2,280,111 Acquisitions 11,402 11,402 5,130 Full consolidation of subsidiary (Cetrel) 58 2,030 2,088 Transfers from PP&E 13,642 13,642 4,513 Amortization Foreign currency translation adjustment 1,075 1,193 26,743 29,011 Net book value 2,063,751 127,528 247,787 577,626 3,016,692 2,248,675 Cost 3,194,545 189,745 410,231 671,190 4,465,711 3,568,446 Accumulated amortization Balance as of December 31, 2011 2,063,751 127,528 247,787 577,626 3,016,692 2,248,675 Average annual rates of amortization 9.34% 13.10% 8.43% 69 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated (a) Impairment test of goodwill based on future profitability The Company’s goodwill was systematically amortized until December 2008. As from 2009, it has been subject to annual impairment tests in accordance with the provisions in CPC 01 (R1) and IAS 36. On December 31, 2011, the goodwill of the Company is allocated at the CGU of UNIB-South and at the Polyolefins and Vinyls operating segments. The CGU UNIB-South belongs to the Basic Petrochemicals operating segment, which is divided into three CGUs. The other CGU, called UNIB-Bahia and UNIB-Southeast do not have goodwill. The Polyolefins operating segment is divided into two CGUs: Polyethylene and Polypropylene. Part of the industrial plants that compose these CGUs were acquired in a business combination that resulted in a goodwill based on the future profitability of these plants. The Company’s management established that the benefits from the synergy of this transaction should be associated with all units acquired and, therefore, the goodwill recognized is allocated and monitored at the lowest level of the corresponding group of assets, which is the Polyolefins operating segment. In December 2011, Braskem conducted an impairment test of the goodwill of the Polyolefins and Vinyls operating segments and CGU UNIB-South using the value in use method (discounted cash flow) and did not identify any loss, as shown in the table below: Consolidated Allocated Cash flow Book value CF/Book goodwill (CF) (with goodwill) value CGU and operating segments CGU - UNIB - South 926,854 20,179,263 1,380,117 14.6 Operating segment - Polyolefins (i) 944,500 34,350,341 8,765,178 3.9 Operating segment - Vinyls 192,353 3,880,780 2,343,232 1.7 Total 2,063,707 58,410,384 12,488,527 (i) These amounts include the industrial units of polyethylene and polypropylene acquired in the business combination of Quattor, arising from the change in the organization structure that took place in 2011 (Note 36). The assumptions used to determine the discounted cash flow include: cash flows for five years based on the Business Plan, discount rates based on the Weighted Average Cost of Capital (WACC) of 9.3% a year and growth rates to determine the perpetuity based on annual inflation rate according to the Broad Consumer Price Index (“IPCA”) of 5%. 70 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated (b) Sensitivity analysis Considering the impact of the “discount rate” and “growth rate for perpetuity” on the potential cash flows, Braskem performed a sensitivity analysis with changes in these variables and the cash flows are presented in the table below: Consolidated -0,5% on +0,5% on growth rate discount rate to perpetuity CGU and operating segments CGU - UNIB - South 18,597,888 18,900,839 Operating segment - Polyolefins 30,751,814 31,295,193 Operating segment - Vinyls 3,469,531 3,533,534 Total 52,819,233 53,729,566 18 Other payables Parent company Consolidated Credit notes 353 828 410 6,365 Commissions 16,775 1,026 17,291 4,823 Lease agreements 7,566 13,187 21,793 27,693 Trade notes (i) 235,968 226,894 253,427 230,085 Labor agreements (ii) 1,123 72,437 3,203 83,875 Other payables 27,141 49,130 103,824 133,085 Total 288,926 363,502 399,948 485,926 In current liabilities 47,514 125,935 119,402 233,322 In non-current liabilities 241,412 237,567 280,546 252,604 Total 288,926 363,502 399,948 485,926 (i) At December 31, 2011, the balance includes the amount of R$ 235,968, which corresponds to the amounts payable to BNDESPAR arising from the acquisition of Riopol shares (Note 1(b.1)). (ii) In March and September 2011, Braskem made the payment of the second and third installments of the labor agreement entered into between Braskem, Braskem Petroquímica and the Labor Union in the Petrochemical, Chemical, Plastic and Related Industries and Companies of the State of Bahia to end the litigation related to the collective bargaining agreement (“Clause 4”). 71 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated 19 Borrowings Annual financial charges Consolidated Average interest (unless otherwise stated) Monetary restatement Foreign currency Bonds Note 19 (a) Note 19 (a) 5,981,035 3,927,712 Advances on exchange contracts US dollar exchange variation 2.03% 131,668 Export prepayments Note 19 (b) Note 19 (b) 1,781,346 2,287,738 Medium-Term Notes (i) US dollar exchange variation 11.75% 166,392 438,031 Raw material US dollar exchange variation 3.02% 6,322 15,142 Acquisition of investment (ii) US dollar exchange variation 4.45% 352,480 Acquisition of investment US dollar exchange variation 1.75% above Libor 188,070 BNDES Note 19 (c) Note 19 (c) 413,722 307,701 Export credit notes Note 19 (d) Note 19 (d) 723,153 642,280 Working capital US dollar exchange variation 2.22% above Libor 281,694 16,662 Working capital US dollar exchange variation 101.25% to 105.5 of CDI 1,301 Project financing (NEXI) Yen exchange variation 0.95% above Libor 26,318 66,602 Transactions costs, net Local currency Export credit notes Note 19 (d) Note 19 (d) 2,281,814 941,781 Working capital 105% to 106% of CDI 148,158 191,934 Acquisition of machinery and equipment (FINAME) TJLP 1.38% 5,607 9,842 Acquisition of machinery and equipment (FINAME) TJLP 4.67% 1,674 1,024 BNDES Note 19 (c) Note 19 (c) 2,556,521 2,419,712 Support to the production of goods for export (BNDESEXIM) 7.00% 150,452 Banco do Nordeste do Brasil (BNB) 8.50% 214,530 213,686 Project financing (FINEP) (iii) TJLP 0.01% 34,765 61,975 Project financing (FINEP) (iii) TJLP 4.37% 84,090 10,004 Project financing (FUNDES) (iv) 6.00% 204,182 187,419 Transactions costs, net Total 15,144,812 12,210,745 Current liabilities 1,391,779 1,206,444 Non-current liabilities 13,753,033 11,004,301 Total 15,144,812 12,210,745 (i) In April 2011, the Company paid for part of this financing in advance. (ii) In July 2011, the subsidiary Braskem America settled this financing in advance. (iii) FINEP - Financier of Studies and Projects (iv) FUNDES - Fund for Economic and Social Development Parent company Foreign currency Current liabilities 409,580 570,329 Non-current liabilities 7,586,674 7,006,718 7,996,254 7,577,047 Local currency Current liabilities 551,939 642,646 Non-current liabilities 3,689,522 2,302,986 4,241,461 2,945,632 Current liabilities 961,519 1,212,975 Non-current liabilities 11,276,196 9,309,704 Total 12,237,715 10,522,679 72 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated (a) Bonds Issue amount Interest Consolidated Issue date (US$ in thousands) Maturity (% per year) August 2005 (i) 250,000 June 2015 9.38 123,379 251,861 April 2006 (i) 500,000 no maturity date 9.00 339,143 September 2006 (i) 275,000 January 2017 8.00 253,563 473,886 June 2008 500,000 June 2018 7.25 942,622 837,294 May 2010 400,000 May 2020 7.00 752,951 673,348 May 2010 350,000 May 2020 7.00 663,296 589,180 October 2010 450,000 no maturity date 7.38 858,981 763,000 April 2011 (i) 750,000 April 2021 5.75 1,419,013 July 2011 (ii) 500,000 July 2041 7.13 967,230 Total 3,975,000 5,981,035 3,927,712 (b) Export prepayments (“EPP”) Initial amount of the transaction Consolidated Issue date (US$ thousand) Maturity Charges (% per year) December 2005 December 2012 US dollar exchange variation + semiannual Libor + 1.60 45,837 July 2006 (iv) June 2013 US dollar exchange variation + 3.17 33,416 51,166 July 2006 (iv) July 2014 US dollar exchange variation + 2.73 72,696 89,561 March 2007 (iv) March 2014 US dollar exchange variation + 4.10 47,147 58,630 April 2007 (iv) April 2014 US dollar exchange variation + 3.40 282,206 250,662 November 2007 (iii) November 2013 US dollar exchange variation + 3.53 250,410 October 2008 (i) October 2013 US dollar exchange variation + 5.64 670,378 August 2009 July 2011 US dollar exchange variation + semiannual Libor + 5.00 34,482 March 2010 (iv) March 2015 US dollar exchange variation + 4.67 190,808 168,752 May 2010 May 2015 US dollar exchange variation + semiannual Libor + 2.40 282,093 250,631 June 2010 June 2016 US dollar exchange variation + semiannual Libor + 2.60 281,869 250,419 December 2010 December 2017 US dollar exchange variation + semiannual Libor + 2.47 187,783 166,810 March 2011 February 2021 US dollar exchange variation + semiannual Libor + 1.20 377,525 Total 1,781,346 2,287,738 (i) In April 2011, Braskem Finance concluded the funding of US$ 750 million, which was part of the financial resources used to: (1) partially settle in advance the bonds issued in August 2005 and September 2006; (2)fully settle the perpetual bonds issued in April 2006; (3) partially settle in advance the financing obtained through the Medium-Term Notes program; and (4) fully settle in advance the financing obtained in October 2008 through export prepayments. (ii) On July 19, 2011, the subsidiary Braskem America Finance completed the funding of US$ 500 million with semiannual payments of interest on January 22 and July 22 of each year for the purpose of (1) making the payment for the loan obtained in the acquisition of Sunoco Chemicals; (2) making the payment of short and long-term borrowings; and (3) general corporate matters. (iii) On September 28, 2011, an export prepayment amounting to R$ 271,798 (US$ 150,932 thousand) was fully settled in advance. 73 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated (iv) Braskem contracted hedge transactions for some export prepayment contracts in order to offset the variation in the Libor (Note 21.2.1(b.i)). On December 31, 2011, the breakdown of the charges on these contracts already shows the nominal rate applied taking into consideration these transactions. (c) BNDES financing Braskem has financing contracted with the National Bank for Economic and Social Development – BNDES and the breakdown of which, per project, is represented below: Consolidated Projects Issue date Maturity Charges (% per year) Green PE 2008/2009 July 2017 TJLP + 0,00 to 4,78 508,083 468,684 Green PE July 2017 US dollar exchange variation + 6.17 49,463 40,335 Braskem Qpar expansion 2006/2007/2008 February 2016 TJLP + 1,00 to 3,50 460,270 569,217 Braskem Qpar expansion 2006/2007/2008 April 2016 US dollar exchange variation + 6.09 to 6.59 44,047 47,293 Braskem Qpar expansion 2006/2007/2008 January 2015 Monetary variation (UMBNDES) + 6,24 2,862 3,359 Limit of credit II January 2017 TJLP + 2,58 to 3,58 327,902 259,788 Limit of credit II January 2017 US dollar exchange variation + 6.17 87,694 63,144 Limit of credit II January 2017 17,582 PVC Alagoas December 2019 TJLP + 0,00 to 3,58 261,403 48,046 PVC Alagoas January 2020 US dollar exchange variation + 6.17 68,630 11,713 PVC Alagoas January 2020 30,129 Limit of credit I April 2015 TJLP + 1,81 to 2,32 260,851 348,119 Limit of credit I April 2015 US dollar exchange variation + 4.91 to 5.80 57,813 68,044 Paulinia December 2014 TJLP + 2,40 to 3,40 245,014 323,732 Paulinia January 2015 US dollar exchange variation + 6.49 25,546 30,058 Limit of credit III January 2018 TJLP + 2,05 to 3,45 122,234 Limit of credit III January 2018 US dollar exchange variation + 6.04 28,169 Limit of credit UNIB-South May 2014 TJLP + 2,02 to 3,00 92,131 140,820 Limit of credit UNIB-South July 2014 US dollar exchange variation + 5.41 to 6.09 17,866 22,979 Butadiene December 2020 TJLP + 2,45 to 3,45 64,060 Butadiene January 2021 US dollar exchange variation + 6.04 16,185 Other 2005/2006 September 2016 TJLP + 0,52 to 4,00 166,862 261,416 Other 2005/2006 October 2016 US dollar exchange variation +6.39 to 6.59 11,764 12,751 Other 2005/2006 October 2016 Monetary variation (UMBNDES) + 5,49 to 6,29 3,683 7,915 Total 2,970,243 2,727,413 The I, II, III and UNIB-South credit limits refer to revolving credit lines, with limits stipulated by BNDES, and the funds of which are aimed at the current investments of the Company and investments in research, development and innovation. Additionally, in December 2011, BNDES approved a new revolving credit line limit for the Company in the total amount of R$ 2.5 billion, which may be used for five years as from the date it is contracted. The funds will be used in the Company’s investment plan for 2011 to 2013. The first release of these funds (III credit limit) took place in December 2011 in the amount of R$ 150 million. 74 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated (d) Export credit notes (“NCE”) Initial amount Consolidated Issue date of the transaction Maturity Charges (% per year) December 2005 100,000 March 2014 106% of CDI 105,345 104,921 January 2006 11,500 January 2014 108% of CDI 7,731 10,137 November 2006 167,014 May 2018 Us dollar exchange variation + 8.10 147,991 131,455 April 2007 101,605 March 2018 Us dollar exchange variation + 7.87 95,533 84,840 May 2007 146,010 May 2019 Us dollar exchange variation + 7.85 141,636 125,810 January 2008 266,430 February 2020 Us dollar exchange variation + 7.30 290,043 257,583 March 2008 41,750 March 2016 Us dollar exchange variation + 7.50 47,950 42,592 March 2008 (i) 450,000 March 2017 110% of CDI - 487,468 April 2010 50,000 March 2014 60,861 54,260 June 2010 200,000 June 2014 237,590 211,885 September 2010 (ii) 71,000 September 2012 100.7% of CDI 81,818 73,110 February 2011 250,000 February 2014 99% of CDI 274,613 April 2011 (ii) 450,000 April 2019 112.5% of CDI 461,209 June 2011 80,000 June 2014 98.5% of CDI 84,572 August 2011 (ii) 400,000 August 2019 112.5% of CDI 404,267 October 2011 250,000 April 2012 108.3% of CDI 158,568 November 2011 400,000 November 2019 112.5% of CDI 405,240 Total 3,435,309 3,004,967 1,584,061 (i) In March 2011, the Company settled this financing in advance. (ii) Braskem contracted hedge transactions for some NCE contracts in order to offset the variation in the CDI (Note 21.2.1(a.ii)), and the transaction of R$ 71,000, contracted in September 2010, was designated for hedge accounting (Note 21.2.1(b.ii)). (e) Project financing - NEXI (i) In March and September 2005, the Company obtained loans in Japanese currency from Nippon Export and Investment Insurance ("NEXI"), in the amount of YEN 5,256,500 thousand (R$ 136,496) and YEN 6,628,200 thousand (R$ 141,529), respectively. The principal is repayable in 11 installments as from March 2007, with final maturity in June 2012. As described in Note 21.2.1 (a.i), the Company entered into swap contracts for all of these debts, changing the effective annual interest cost of the tranche drawn down in March 2005 to 101.59% of the CDI and that of the tranches drawn down in September 2005 to 104.29% and 103.98% of the CDI. The swap contracts were signed with first-class foreign banks and maturities, currency, rates and amounts are perfectly appropriate to the financing contracts. (ii)In March 2011, the Company obtained loans in U.S. dollar from NEXI in the amount of US$ 200 million and the charges on which are paid semiannually and include foreign exchange variation, semiannual Libor and interest of 1.20% a year. The principal amount will be paid in semiannual installments as from February 2013 and matures in February 2021. On December 31, 2011, the balance of this loan is presented in the “EPP” account in the amount of R$ 377,525 in item (b) of this note. 75 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated (f) Payment schedule The long-term amounts mature as follows: Consolidated 1,238,243 1,252,464 1,814,902 1,781,917 1,691,089 1,123,509 1,069,774 1,204,472 671,495 565,456 683,258 1,331,131 1,082,112 1,536,264 159,965 1,754,200 1,510,429 2021 and thereafter 3,203,620 1,083,034 Total 13,753,033 11,004,301 (g) Capitalized financial charges The Company capitalized financial charges in the year ended December 31, 2011 in the amount of R$101,721 (2010 - R$ 43,491), including monetary and exchange variation. The average rate of these charges in the year was 7.68% a year (2010 – 6.00% a year). (h) Guarantees Braskem has provided guarantees for its borrowings as shown below: Total Total Loans Maturity guaranteed debt 2011 Guarantees BNB December 2022 214,530 214,530 Mortgage of plants, pledge of machinery and equipment BNDES January 2020 2,955,573 2,955,573 Mortgage of plants, land and property, pledge of machinery and equipment FUNDES May 2020 204,182 204,182 Mortgage of plants, land and property, pledge of machinery and equipment NEXI June 2012 26,318 26,318 Insurance policy EPP March 2014 47,147 47,147 Mortgage guarantees of 2° grade and land FINEP January 2019 63,596 63,596 Bank surety FINAME July 2015 6,844 6,844 Pledge of equipment Total 3,518,190 3,518,190 76 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated (i) Covenants The financing agreements entered into by Braskem and NEXI establish limits for certain indicators related to the capacity for indebtedness and payment of interest. The first indicator establishes a limit for the indebtedness of Braskem based on its EBITDA generating capacity. This is calculated by dividing the Company’s consolidated net debt by its consolidated EBITDA for the past twelve months. This indicator is calculated in U.S. dollars, using the closing PTAX to determine the net debt and the average U.S. dollar rate for the last four quarters for the calculation of EBITDA. The second indicator found in the agreements of Braskem is the division of consolidated EBITDA by net interest, which corresponds to the difference between the interest paid and interest received. This indicator is checked on a quarterly basis and calculated in U.S. dollars. A summary of these operations and their limiting factors is provided below: Indicator/Limit Currency Net debt/EBITDA < 4.5 U.S. dollar EBITDA /Net interest > 1.5 U.S. dollar The calculation of EBITDA for these operations is determined as follows: EBITDA LB (-) DOP (+) DAC (+/-) ORD (+) DJCP LB Gross profit ORD Other operating income and expenses DOP Selling, general and administrative expenses DJCP Dividends and interest on capital received from DAC Depreciation allocated to the cost of products sold non-consolidated companies The penalty for the non-compliance with these covenants is the possibility of having the debt maturing earlier. On December 31, 2011, all commitments assumed were complied with. 20 Debentures (public issues of non-convertible debentures) On September 1, 2011, the Company paid the amount of R$ 530,424 for non-convertible debentures related to the 14 th issue started in August 2006. On December 31, 2011, the balance of R$ 19,102 refers to the first issue of non-convertible debentures of the jointly-controlled subsidiary RPR, which took place in 2011, presented in the consolidated non-current liabilities. 77 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated 21 Financial instruments Non-derivative financial Instruments Braskem held on December 31, 2011 and 2010 the following non-derivative financial instruments according to the definition of CPC 38 and IAS 39. Fair value Book value Fair value Classification by category hierarchy Note Cash and cash equivalents 6 Cash and banks Loans and receivables 349,916 252,925 349,916 252,925 Financial investments in Brazil Held-for-Trading Level 2 435,580 2,208,475 435,580 2,208,475 Financial investments in Brazil Loans and receivables 1,464,245 1,464,245 Financial investments abroad Held-for-Trading Level 2 737,078 162,870 737,078 162,870 2,986,819 2,624,270 2,986,819 2,624,270 Financial investments 7 FIM Sol investments Held-for-Trading Level 2 36,410 204,123 36,410 204,123 Investiments in foreign currency Held-for-Trading Level 2 10,716 32,112 10,716 32,112 Shares Held-for-Trading Level 1 3,023 84 3,023 84 FIM Sol investments Loans and receivables 116,007 116,007 Quotas of receivables investment fund Held-to-maturity 34,720 28,706 34,720 28,706 Restricted deposits Held-to-maturity 4,173 4,173 205,049 265,025 205,049 265,025 Trade accounts receivable Loans and receivables 8 1,894,812 1,956,951 1,894,812 1,956,951 Related parties 10 Assets Loans and receivables 58,169 53,742 58,169 53,742 Trade Payables Other financial liabilities 6,847,340 5,201,162 6,847,340 5,201,162 Borrowings 19 Foreign currency Other financial liabilities 9,699,720 8,055,649 9,956,792 8,127,648 Local currency Other financial liabilities 5,531,341 4,187,829 5,531,765 4,187,829 Debentures Other financial liabilities 20 19,102 517,741 19,102 516,562 (a) Fair value The fair value of financial assets and liabilities is estimated as the amount for which a financial instrument could be exchanged in an arm’s length transaction and not in a forced sale or settlement. The following methods and assumptions were used to estimate the fair value: (i) held-for-trading and available-for-sale financial assets are measured in accordance with the fair value hierarchy (Level 1 and Level 2), with inputs used in the measurement processes obtained from sources that reflect the most recent observable market prices. (ii) trade accounts receivable, trade payables and other short-term liabilities approximate their respective carrying amount due to the short-term maturity of these instruments. (iii) the fair value of related parties is the same as the carrying amount. (iv) the fair value of borrowings is estimated by discounting future contractual cash flows at the market interest rate, which is available to Braskem in similar financial instruments. (v) the fair value of debentures is obtained through secondary market prices disclosed by ANDIMA (National Association of Financial Market Institutions). 78 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated (b) Fair value hierarchy The Company adopts CPC 40 and IFRS 7 for financial instruments that are measured in the balance sheet; this requires disclosure of measurements by level of the following fair value measurement hierarchy: Level 1 – Fair value obtained through prices quoted (without adjustments) in active markets for identical assets or liabilities, such as the stock exchange; and Level 2 – Fair value obtained from discounted cash flow models, when the instrument is a forward purchase or sale or a swap contract, or valuation models of option contracts, such as the Black-Scholes model, when the derivative has the characteristics of an option. The valuation assumptions (inputs to models) are obtained from sources that reflect the most recent observable market prices, particularly the curves of interest and future currency quotes disclosed by the Commodities & Futures Exchange, the spot exchange rate disclosed by the Central Bank of Brazil and the foreign interest curves disclosed by well-known quoting services such as Bloomberg or Reuters. Derivative financial instruments Derivative financial instruments are presented in the balance sheet at their fair value in an asset or liability account depending on whether the fair value represents a positive or a negative balance to Braskem, respectively. Derivative financial instruments are necessarily classified as "held-for-trading". The regular changes in the fair value of derivatives are recognized as financial income or expense in the period in which they occur, except when the derivative is designated and qualified for hedge accounting. All derivative financial instruments held at December 31, 2011 were contracted on Over the Counter - OTC markets with large financial counterparties under global derivative contracts in Brazil or abroad and its fair value is classified as Level 2. Braskem’s Financial Policy provides for a continuous short-term hedging program for foreign exchange rate risk arising from its operations and financial items. The other market risks are addressed on a case-by-case basis for each transaction. In general, Braskem assesses the need for hedging in the analysis of prospective transactions and seeks to customize the hedge for each operation and keeps it in place for the whole period of the hedged transaction. Braskem may elect derivatives as hedges for the application of hedge accounting in accordance with CPCs 38, 39 and 40. The hedge designation is not mandatory. In general, Braskem will elect to designate derivatives as hedges when the application is expected to provide a significant improvement in the presentation of the offsetting effect of derivatives on the changes in the hedged items. 79 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated Changes in derivative financial instruments At December 31, 2011, Braskem had financial derivative contracts with a nominal value of R$ 1,802,799 (2010- R$ 2,257,789), R$ 279,495 (2010 – R$ 279,495) of which related to hedge transactions connected with project financing, R$ 1,444,320 (2010 – R$ 1,978,294) connected with export prepayments and export credit notes, and R$ 78,984 connected with commodities and a share repurchase program. Characteristics of the operation Change in Asset part fair value Financial Identification Liability part (Note 21.2.2) settlement Non-hedge accouting transactions Foreign exchange swap Note 21.2.1 (a.i) Iene CDI 13,700 649 Foreign exchange swap Note 21.2.1 (a.ii) CDI Dolar 66,576 4,393 70,969 Repurchase of shares swap (i) Note 21.2.1 (a.iii) Share value CDI 2,263 2,263 Naphtha purchase swap Note 21.2.1 (a.iv) Fixed price Variable price 219 261 480 Term commodity - ethanol Note 21.2.1 (a.v) Variable price Fixed price 13,700 66,894 74,159 Hedge accounting transactions Braskem Inc. Interest rate swaps (ii) Note 21.2.1 (b) Libor Fixed rate 42,890 Braskem Interest rate swaps Note 21.2.1 (b.i) Libor Fixed rate 25,988 6,986 19,309 Interest rate swaps Note 21.2.1 (b.ii) Pre-contractual rate CDI 456 Braskem America Interest rate swaps (iii) Note 21.2.1 (b) Libor Fixed rate 1,523 2,882 Sale swaps Note 21.2.1 (b) 1,300 69,557 1,939 18,476 Current assets (other receivables) Current liability (hedge operations) 50,124 83,392 Non-current liabilities (hedge operations) 34,433 10,278 83,257 92,635 (i) Braskem shares were repurchased by a financial institution and are the subject matter of a swap operation (Note 29(g)). (ii) As a consequence of the advanced payment of the (1) export prepayment contracts mentioned in Note19(b); and (2) financing for the acquisition of the investment mentioned in Note 19(ii), Braskem settled in advance the interest rate swap transactions that would mature in October 2013 and April 2015. (iii) In December 2011, the swap operations held by the subsidiary Braskem America for the purpose of establishing the margins in sales contracts were settled. A financial expense amounting to R$ 1,300 related to the settlement of these operations was recognized. The counterparties in these contracts are daily monitored based on the analysis of their respective ratings and Credit Default Swaps – CDS. Braskem has many bilateral risk mitigators in its derivative contracts, such as the possibility of depositing or requesting deposits of a guarantee margin from the counterparties it deems convenient. At December 31, 2011 there was no guarantee deposit placed by Braskem in relation to these derivatives. 80 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated (a) Non-hedge accounting transactions The regular changes in the fair value of swaps are recorded as financial income or expenses in the same period in which they occur. Braskem recognized a financial expense of R$ 66,894 related to the change in the fair value of these swaps for the period ended December 31, 2011. (a.i) Project financing (NEXI) related swaps At December 31, 2011, the Company had four currency swap contracts with a total nominal value of R$279,495 to hedge loans obtained in yen with floating interest rates and maturing in March and June, 2012. The objective of these swaps is to mitigate the risk of fluctuations in the foreign exchange rate between the Brazilian real and the yen arising from the loan mentioned in Note 19(e) and the risk of the change in future expenses with the payment of interest. The term, amount, settlement dates, and interest rate in yen of the swaps match the financing terms. The Company intends to maintain these swaps until the settlement of the loans. The characteristics of each swap transaction are listed below: Identification Nominal value Interest rate Maturity Fair value (R$ thousand) Swap NEXI I 28,987 104.29% CDI June 2012 1,051 Swap NEXI II 136,495 101.85% CDI March 2012 1,468 9,283 Swap NEXI III 86,110 103.98% CDI June 2012 3,089 Swap NEXI IV 27,903 103.98% CDI June 2012 277 Total 649 13,700 In current liabilities (hedge operations) 649 13,700 Total 649 13,700 The Company has elected not to designate these swaps as hedges for the application of hedge accounting since the main risk protected - the variation in the foreign exchange rate - is satisfactorily mitigated by the offsetting results of the foreign exchange variation in the loans and the variation in the derivative's fair value. Consequently, the regular changes in the fair value of the swaps are recorded as finance income or expense in the same period in which they occur. The Company recognized financial income of R$ 1,962 related to the changes in the fair value of these swaps in 2011. 81 Braskem S.A. Notes to the financial statements at December 31, 2011 All amounts in thousands of reais unless otherwise stated (a.ii) Export credit note (NCE) related swaps At December 31, 2011, the Company had five foreign exchange swap contracts with a total nominal value of R$600,000 contracted on a credit line in reais with a rate of 112.5% of the CDI in August 2011 and maturing in April and August 2019 (Note 19(d)). In these swaps the Company receives 112.5% of the CDI and regularly pays exchange variation and a fixed rate of the foreign exchange coupon concurrently with the debt's cash flow. Identification Nominal value Interest rate Maturity Fair value (R$ thousand) Swap NCE I 200,000 5.44% August 2019 32,023 Swap NCE II 100,000 5.40% August 2019 13,952 Swap NCE III 100,000 5.37% August 2019 12,512 Swap NCE IV 100,000 5.50% April 2019 6,267 Swap NCE V 100,000 5.50% April 2019 6,215 Total 600,000 70,969 In current liabilities (hedge operations) 70,969 Total 70,969 The Company has elected not to designate these swaps as hedges for the application of hedge accounting since the main risk protected - the variation in the CDI - is satisfactorily mitigated by the offsetting results of the CDI variation in the loans and the changes in the derivative's fair value. Consequently, the regular changes in the fair value of the swaps are recorded as financial income or expenses in the same period in which they occur. The Company recognized a financial expense of R$ 66,576 related to the changes in the fair value of these swaps in 2011. (a.iii) Repurchase of shares related swaps (Note 29(g)) On December 31, 2011, 1,405,400 class A preferred shares of the Company had been repurchased by financial institutions for a nominal value of R$ 19,830 (Note 29(g)). The Company recognized a financial expense of R$
